ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_03_FR.txt. 100

OPINION INDIVIDUELLE DE M. JIMENEZ DE ARECHAGA*

[Traduction]

PREMIÈRE PARTIE. — INTERPRÉTATION DU COMPROMIS

1. Les conclusions des Parties

1. Les Parties ont exprimé des vues différentes quant au rôle de la Cour
en l'espèce. La Tunisie a affirmé que la tâche de la Cour était, première-
ment, de déterminer les principes et les règles de droit international
applicables à la délimitation des zones de plateau continental en cause,
puis — seconde question — de définir et d'indiquer la ou les méthodes
pratiques à suivre pour cette délimitation, en procédant de façon suffi-
samment précise et détaillée pour « permettre aux experts des deux pays de
délimiter ces zones sans difficulté aucune ». Pour la Tunisie, le rôle des
experts est de mener à bien « la tâche importante mais technique consistant
à construire la ligne de délimitation et à établir la limite ». Cette tâche est à
accomplir dans un délai de trois mois, période pendant laquelle les Parties
doivent conclure un accord donnant force légale à la ligne établie par les
experts sur la base de l’arrêt de la Cour.

2. La Libye interprétait de façon plus restrictive le rôle de la Cour et, par
voie de conséquence, avait une conception beaucoup plus large de la tâche
confiée aux experts. Elle soutenait qu’en appliquant les principes et règles
énoncés dans l’arrêt, les Parties et leurs experts ne pouvaient se limiter au
simple travail mécanique consistant à reporter sur une carte les coordon-
nées indiquées ou à tracer des lignes entre les différents points. D’après la
Libye, la Cour était « invitée à indiquer les considérations et les facteurs à
prendre en compte », mais non pas à « énoncer une méthode de délimi-
tation spécifique », ce qui revenait pratiquement à « se charger de la
construction même de la ligne ».

A l'appui de cette manière de voir, la Libye a rappelé que l’article 3 du
compromis mentionne la nécessité d’un nouvel « accord » entre les Parties,
et affirmé qu'il fallait interpréter cette disposition à la lumière du principe
fondamental selon lequel toute délimitation doit se faire par voie d’ac-
cord.

3. Cette divergence de vues entre les Parties quant au degré de précision
attendu de la Cour dans son arrêt apparaît également dans leurs conclu-
sions finales respectives, c’est-a-dire dans ce qu’elles demandaient à la
Cour de dire et juger. La Libye, logique avec son interprétation du com-
promis, a présenté des conclusions rédigées en termes tellement larges et
généraux que leur acceptation eût encore laissé une large place à des

* Une table des matières figure à la fin de la présente opinion.

86
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARÉCHAGA) 101

négociations de fond et à des désaccords substantiels entre les Parties.
L'adoption par la Cour de conclusions ainsi rédigées n’aurait guère fait
progresser le règlement du différend, et n’aurait pas non plus répondu à
ce que lui demandait le compromis dans le deuxième paragraphe de
l'article ] :

« clarifier la méthode pratique pour lapplication de ces principes
et de ces règles dans cette situation précise, de manière à permettre
aux experts des deux pays de délimiter ces zones sans difficulté
aucune ».

Les conclusions tunisiennes étaient au contraire fort précises, mais la Cour
y était invitée à cautionner et à adopter certaines méthodes de délimitation
que, pour des raisons de fond, elle n’a pu accepter.

4. Que devait faire la Cour devant ce décalage entre les conclusions des
Parties et la tâche que lui confiait le compromis ? La Cour a suivi sa
jurisprudence établie, qui veut que, pour déterminer les points précis à
trancher dans le dispositif d’un arrêt concernant une affaire introduite par
compromis,

« c’est dans les termes de ce compromis plutôt que dans les conclu-
sions des Parties qu’elle doit rechercher quels sont les points précis sur
lesquels il lui appartient de se prononcer » (affaire du Lotus, C.P.J.I.
série À n° 10, p. 12). (Voir aussi l’affaire des Emprunts serbes, C.P.J.I.
série A n° 20/21, p. 47, l'affaire de la Juridiction territoriale de la
Commission internationale de lOder, C.P.J.I. série À n° 23, p. 18, et
l'affaire des Minquiers et Ecréhous, C.1.J. Recueil 1953, p. 52.)

2. Le rôle de la Cour
et le rôle ultérieur des experts

5. J’approuve la préférence donnée dans l’arrêt à l'interprétation tuni-
sienne du compromis quant au rôle de la Cour et au rôle ultérieur des
experts. Selon moi, cependant, cette conclusion ne doit pas être fondée sur
des points mineurs d’exégèse, comme par exemple le fait de savoir si la
Cour est saisie d’une ou de deux questions, ou Popportunité des mots
« avec précision » dans la traduction en français du compromis, ou enfin la
réalité de la distinction entre une « méthode pratique de délimitation » et
une « méthode pratique pour l’application des principes et règles appli-
cables aux fins de la délimitation ».

6. Il existe une raison plus profonde de préférer l'interprétation tuni-
sienne du compromis quant au rôle de la Cour. Dans l'interprétation
libyenne, en effet, les experts joueraient le rôle de représentants diploma-
tiques chargés de négocier la délimitation finale dans le cadre imprécis et
très général de prononcés de la Cour qui représenteraient de simples
indications ou « directives ». Ainsi l’interprétation donnée par la Libye au
compromis, s’ajoutant au caractère général des conclusions présentées par

87
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 102

cet Etat, aurait en fait subordonné la mise en œuvre de l’arrêt de la Cour à
un accord ultérieur entre les Parties.

7. La Cour permanente, placée devant deux interprétations possibles
d’un compromis, dont l’une aurait subordonné son arrêt à un accord
ultérieur entre les Parties, a statué en ces termes :

«l’on ne saurait facilement admettre que les Parties aient voulu
adopter une stipulation qui serait incompatible avec la fonction de la
Cour ; … dès lors, s’il est possible d'interpréter l’alinéa 2 de l’article 2
du compromis de manière à permettre à la Cour d’accomplir sa tâche,
tout en respectant l’idée essentielle qui est à la base dudit alinéa, c’est
cette interprétation qui doit être préférée ;

considérant qu’il est certainement incompatible avec le caractère
des arrêts que rend la Cour et avec la force obligatoire qui est attachée
par les articles 59 et 63, alinéa 2, de son Statut, que celle-ci pro-
nonce un arrêt que l’une ou l’autre Partie pourrait rendre inopérant. »
(Affaire des Zones franches de la Haute-Savoie et du Pays de Gex,
ordonnance du 6 décembre 1930, C.P.J.I. série A n° 24, p. 14.)

Et dans l'arrêt définitif en cette affaire, la Cour permanente a confirmé son
attitude :

« Après un examen très approfondi, la Cour maintient son opi-
nion : pour elle, il serait incompatible avec son Statut et avec sa
position en tant que cour de justice de rendre un arrêt dont la
validité serait subordonnée à l'approbation ultérieure des Parties »
(C.P.J.Lsérie A/B n° 46, p. 161).

8. Etant donné cette prise de position, force est de conclure que, dans un
choix entre deux interprétations contradictoires d’un même compromis, il
faut préférer celle qui est compatible avec le caractère des arrêts de la Cour
et avec la force obligatoire que leur attribuent les articles 59 et 63, para-
graphe 2, du Statut.

Il serait certainement incompatible avec le Statut de la Cour et avec sa
position en tant que cour de justice d’accepter une interprétation du
compromis aboutissant à un arrêt qui ne ferait pas progresser le règlement
du différend et dont l’application dépendrait de l'agrément ultérieur des
Parties.

9. Jestime cependant qu’au lieu d'indiquer des degrés de latitude ou de
longitude la Cour aurait dû, dans le dispositif de son arrêt, recourir à des
notions telles que celle d’une ligne perpendiculaire à la côte à Ras Ajdir,
prolongée jusqu’à la latitude du point le plus occidental du golfe de Gabès
et, a partir de 1a, infléchie un certain nombre de fois de fagon 4 donner effet
aux changements de direction successifs du rivage principal de la Tunisie,
l’ensemble de ces faits géographiques devant être déterminé par les experts.

88
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 103

Elle aurait pu malgré cela préciser que la ligne perpendiculaire applicable
pour la première partie de la délimitation était la ligne des 22°, vu que c’est
cette dernière ligne qui ressort de l’étude des faits historiques, et en par-
ticulier de certains documents émanant du résident général de France à
Tunis (voir par. 90 ci-dessous).

10. Il n’y aurait pas eu de contradiction à indiquer pour ce secteur une
ligne perpendiculaire définie par un angle de 22°, car les principes et les
règles de droit international applicables à cette partie de la délimitation
sont en eux-mêmes suffisamment précis pour aboutir à une ligne concrète
résultant des faits historiques. La Cour, en indiquant cette ligne des 22°, ne
se serait pas substituée aux experts, et n'aurait fait que s’acquitter de sa
tâche en constatant Pexistence et l’applicabilité d’une règle de droit qui est
en soi d’une précision absolue.

3. La portée géographique des principes équitables

11. La règle fondamentale donnant à la Cour licence d’appliquer les
principes équitables dans sa décision en l’espéce vient du compromis, qui
stipule à l’article 1 que « la Cour décidera conformément à des principes
équitables ». Le mandat ainsi donné à la Cour s’applique à la décision sur
«la délimitation de la zone du plateau continental appartenant à la
République tunisienne et de la zone du plateau continental appartenant à
la Jamahiriya arabe libyenne populaire et socialiste ». Il ne comporte donc
pas de limitation géographique. Au contraire, le compromis porte sur toute
la régiori disputée entre les Parties, et non pas seulement sur des étendues
marginales ou sur les zones faisant chevauchement à l’intérieur de cette
région.

12. Cependant, dans leurs plaidoiries comme dans leurs écritures, les
Parties, en raison même de la conception rigide qu’elles se faisaient du
prolongement naturel, n’ont reconnu aux principes équitables qu’un
rôle limité et subalterne dans Ja décision demandée à la Cour. Il est frap-
pant de constater que l’un des rares exemples d’accord entre les Parties
durant les piaidoiries ait été leur volonté expresse de subordonner les
« principes équitables » au « prolongement naturel », tel qu’elles conce-
vaient celui-ci.

13. Si les Parties se sont montrées d’accord sur ce point, c’est bien
entendu parce qu’elles soutenaient l’une et l’autre que leurs conceptions
géomorphologiques et géologiques en matière de « prolongement naturel »
devaient commander la délimitation, les principes équitables n’entrant en
jeu qu’ensuite, et seulement 1a où la réalité physique du « prolongement
naturel » ne permettrait plus de déterminer les limites des deux zones de
plateau. En d’autres termes, l’équité ne devait servir que de critère cor-
recteur, s’appliquant uniquement dans les zones douteuses, marginales ou
chevauchantes du plateau continental, comme par exemple, selon la Libye,
la zone qui se trouve au nord de la latitude de Ras Yonga ou, selon la

89
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 104

Tunisie, ce que celle-ci désigne par l’expression « avant-pays ». Ni lune ni
l’autre des Parties n’a reconnu dans les « principes équitables » un principe
fondamental de droit régissant dès le départ la délimitation de toute la
région considérée.

14. L’attitude des Parties sur ce point n’est pas conforme aux principes
et règles du droit international tels qu’ils ont été énoncés par la Cour en
1969, confirmés dans la sentence arbitrale de 1977 entre le Royaume-Uni
et la France et inscrits à l’article 83 du projet de convention sur le droit de
la mer. Et, ce qui est plus grave, elle n’est pas non plus conforme aux termes
du compromis cités au paragraphe 11 ci-dessus.

15. En 1969, la Cour, ayant écarté l’équidistance comme règle obliga-
toire de la coutume internationale, a nié qu’il existât pour autant une
lacune sur ce point dans les règles du droit des gens. Elle a affirmé au
contraire : « il demeure des règles et principes de droit à appliquer » (C.L.J.
Recueil 1969, p. 46). Et elle a conclu que la première de ces règles était que
la délimitation doit se faire par voie d'accord ou conformément à des
principes équitables. D'ailleurs la Cour a mentionné les « principes
équitables » dans le dispositif de son arrêt de 1969 (par. 101 ©), en défi-
nissant les « principes et les règles du droit international applicables à
la délimitation », et leur a assigné la première place — et non pas
une place secondaire ou subséquente —, ne citant qu’ensuite les circons-
tances pertinentes, le prolongement naturel et le non-empiétement.
Ainsi, dans l’arrêt de la Cour, les « principes équitables » venaient en
priorité et s’appliquaient dès le début à l’ensemble de Ia région à déli-
miter, et non pas seulement aux parties marginales ou chevauchantes de
cette région.

16. C’est une attitude analogue qu’a adoptée le tribunal arbitral anglo-
français, qui, loin de subordonner les « principes équitables » au « pro-
longement naturel », a suivi la démarche inverse en soulignant qu’il ressort
clairement :

« de l'importance attachée aux « principes équitables » en droit cou-
tumier que le principe fondamental du « prolongement naturel du
territoire » n’a pas une valeur absolue, mais qu’il peut faire l’objet de
restrictions dans des situations particulières » (par. 191).

Aussi le tribunal arbitral a-t-il proclamé dans sa sentence que le principe
du prolongement naturel, n’ayant qu’un caractère relatif, était subordonné
à la nécessité de parvenir à une délimitation équitable.

17. Enfin, le paragraphe 1 de l’article 83 du projet de convention sur le
droit de la mer précise bien que le seul but d’une délimitation faite sur la
base du droit international est d’« aboutir à une solution équitable ». On ne
trouve dans cette disposition ni limite géographique ni atténuation à la
nécessité d’une solution équitable dans les différends sur « la délimitation
du plateau continental entre Etats dont les côtes sont adjacentes ou se font
face ».

90
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 105

4. La signification de l'équité : équité, équidistance
et circonstances pertinentes

18. On a soutenu que, dans une affaire comme la présente espèce, il faut
toujours partir de la ligne d’équidistance, et ne la modifier que dans la
mesure où l’on constate qu’elle aboutit à des résultats inéquitables. Il va de
soi que, dans toute affaire de délimitation, le juge envisage la ligne d’équi-
distance, même si aucune des parties n’en a demandé le tracé. Mais la
question est de savoir si le juge doit se contenter de corriger cette ligne ou
d’en atténuer les effets, en s’en écartant dans la mesure où les résultats
constatés sont inéquitables.

19. A l’appui de cette opinion, on fait valoir que l’équité doit être
considérée comme une influence discrétionnaire ou modératrice exercée
sur les rigueurs du droit positif ; et qu’elle consiste à corriger la règle
générale quand celle-ci, en raison même de son caractère général, s’ap-
plique mal à un cas concret et débouche sur des résultats que l’on estime
injustes.

20. Il est incontestable que c’est là une des conceptions de l’équité en
vigueur et qu’une telle façon de voir peut être correcte en droit interne.
Mais ce n’est pas la conception de l’équité qui s'applique aux affaires de
délimitation du plateau continental, telle que la Cour l’a formulée en 1969
et que le tribunal arbitral l’a complétée en 1977.

21. Il faudrait d’ailleurs, pour appliquer cette conception de l'équité au
droit international en matière de délimitation, admettre que l’équidistance
constitue la règle générale de droit qu’il s’agit de corriger ou d’atténuer
dans les cas concrets, en fonction de l’inéquité des résultats obtenus. Or la
Cour, dans son arrêt de 1969, a proclamé que l’équidistance n’est pas une
règle de droit impérative, mais seulement une méthode parmi d’autres, qui
peut aboutir à une solution équitable dans certains cas et, dans d’autres
cas, à des résultats inéquitables. Il s’ensuit que la conception de l'équité que
je viens d’exposer n’a pas sa place dans les affaires de délimitation du
plateau continental, pour la simple raison qu’il n’existe pas de règle géné-
rale de droit pouvant être atténuée ou corrigée dans ses applications
concrètes.

22. Que signifie donc l’équité en matière de délimitation du plateau
continental ? Le tribunal arbitral de 1977 a donné un contenu positif à la
notion de principes équitables, tels qu’ils s'appliquent dans ce domaine, en
les reliant aux circonstances propres à chaque affaire. Ce faisant, il a
implicitement reconnu que chaque affaire est nécessairement différente de
toutes les autres, en raison des relations réciproques entre la configuration
géographique des côtes considérées et les raisons historiques et politiques
qui président à l’établissement des frontières terrestres entre les Etats.

23. Mieux encore, le tribunal arbitral a explicité ce lien entre la notion
d’équité et les circonstances pertinentes en déclarant :

« le tribunal est d’avis que l’application de la méthode de l’équidis-
tance. ou de toute autre méthode dans le but de parvenir a une

91
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 106

délimitation équitable dépend des circonstances pertinentes, géogra-
phiques et autres, du cas d’espèce. Qu’on se place sous l’angle de la
convention de 1958 ou sous celui du droit coutumier, le choix de la
méthode ou des méthodes de délimitation doit donc étre fait dans
chaque cas 4 la lumiére de ces circonstances et sur la base de la régle
fondamentale qui veut que la délimitation soit conforme à des prin-
cipes équitables. » (Par. 97.)

24. Ainsi, dans le contexte du droit applicable à la délimitation du
plateau continental, le fait que la décision doive être prise « conformément
à des principes équitables », comme cela était demandé à la Cour aux
termes du compromis, oblige le juge à déterminer quelles sont les circons-
tances pertinentes dans chaque cas particulier et à apprécier leur impor-
tance et leur poids relatif. Appliquer l'équité signifie donc en fait consi-
dérer et mettre en balance les circonstances particulières à l’espèce, de
façon à statuer, non pas en appliquant rigidement un certain nombre de
règles et principes généraux et de notions juridiques formelles, mais en
adaptant et en ajustant ces principes, règles et notions aux faits, aux réalités
et aux circonstances de l’espèce. Comme l’a fort bien dit le tribunal d’arbi-
trage en 1977, c’est « dans les circonstances propres à la présente affaire »
qu’il faut rechercher les considérations d’équité (par. 195). En d’autres
termes, appliquer judiciairement les principes équitables signifie que le tri-
bunal doit rendre la justice, dans le cas concret dont il est saisi, par une déci-
sion conçue en fonction de l’ensemble des faits propres à cette affaire et
adaptée à ces faits. L’équité n’est ici rien d’autre que le fait de tenir compte
de tout un ensemble de circonstances historiques et géographiques dont
l'intervention n’affaiblit pas la justice, mais au contraire l’enrichit.

25. En effet, l’idée de justice ne peut être séparée de la notion d’équité, ni
lui être opposée. Le fait qu’un tribunal ait le pouvoir d’appliquer des
principes équitables lui donne pour mandat, non pas de rendre une déci-
sion soumise aux caprices du hasard, mais celui de trouver la décision qui,
vu les circonstances propres à l'affaire, est juste pour cette affaire et lui est
adaptée. Ce n’est donc pas par une décision particulière de justice que l’on
parvient à l’équité, mais par la justice de chaque décision particulière.

26. Cette conception de l'équité — vue non pas comme une correction
ou une atténuation apportée à une règle de droit qui n'existe pas, mais
comme une règle prioritaire adaptée aux éléments de la situation consi-
dérée — permet de résoudre le dilemme qui est à la base de toutes les
affaires de délimitation du plateau continental, et qui tient à la nécessité de
respecter la cohérence et l’uniformité des principes et règles de droit dans
une série de situations que caractérise leur extrême diversité.

5. Absence de présomption favorable à l'équidistance

27. Une autre vue a été exprimée, qui n’est pas sans lien avec la pre-
mière. Elle reviendrait à faire de l’équidistance une méthode privilégiée,
bénéficiant d’une sorte de présomption favorable, de telle sorte que son

92
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 107

application s’imposerait, sauf preuve apportée du caractère extraordinaire,
artificiel ou injustifiable des résultats obtenus. D’après les partisans de
cette façon de voir, si cette preuve n’est pas faite, Pequidistance doit être
appliquée strictement.

28. Une telle vue ne correspond pas au droit en la matière, tel qu’il a été
énoncé dans l’arrêt de 1969 de la Cour, complété dans la sentence arbitrale
de 1977, codifié par la troisième conférence sur le droit de la mer et défini
dans le compromis par les Parties à la présente affaire. Il ressort de tous les
précédents qu'aucune méthode n’est privilégiée ou ne bénéficie d’une
présomption favorable. Toutes les méthodes sont jugées en fonction de
leurs résultats et ne s'appliquent que dans la mesure où elles aboutissent à
une solution équitable.

29. La Cour, dans son arrêt de 1969, n’a pas seulement conclu que
l’équidistance n’était pas obligatoire ; elle a ajouté que cette méthode était
de nature à aboutir à des résultats inéquitables, surtout en cas de délimi-
tation entre Etats limitrophes. Comme l’a dit la Cour, « malgré ses avan-
tages reconnus, la méthode de l’équidistance aboutit dans certaines con-
ditions géographiques assez fréquentes à créer une incontestable inéquité »
(par. 89, italique ajouté). Tel est le cas par exemple, précise l’arrêt, lors-
qu’une côte concave ou droite fait un angle droit avec la côte d’un pays
limitrophe.

30. De son côté, le tribunal arbitral de 1977, niant qu’il y eût entre les
notions d’équidistance et de circonstances spéciales le même rapport
qu'entre la règle et ses exceptions, a conclu que l’article 6 de la convention
de 1958 était « l'expression particulière d’une norme générale » du droit
coutumier exigeant l'application des principes équitables, comme l'avait
affirmé la Cour en 1969. Ainsi, « la question de savoir si des circonstances
spéciales ... justifient une autre délimitation fait partie intégrante de la
règle qui prévoit l'application du principe de l’équidistance » (par. 68).
C’est pour ce motif que le tribunal d’arbitrage a rejeté Pargument du
Royaume-Uni selon lequel il incombait à la France de prouver existence
de circonstances spéciales. Une telle conclusion signifie qu’il n’y a pas de
présomption en faveur de l’équidistance.

31. Le droit établi en 1969 et en 1977 a été codifié par la troisième
conférence sur le droit de la mer, sous la forme d’une série de textes
successifs. Si l’on compare tous ces textes avec Particle 6 de la convention
de 1958, on ne peut échapper à la conclusion que le rôle dévolu jadis à
l’équidistance est maintenant occupé par l’équité, léquidistance n'étant
plus que l’une des diverses méthodes auxquelles on peut avoir recours pour
aboutir à une solution équitable. L’un des principaux protagonistes de la
conférence, parlant des nouvelles tendances acceptées en la matière, a
reconnu que les divers textes successifs traduisaient l’importance décrois-
sante du principe de la ligne médiane !. Le fait est que les termes « équi-

1 Cité par E. D. Brown, « The Continental Shelf and the Exclusive Economic Zone :
The Problem of Delimitation at UNCLOSIII », Maritime Policy and Management, 1977,
4, p. 400.

93
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 108

distance » et «ligne médiane » ont complètement disparu du texte de
Particle 83 du projet de convention. D’après le nouveau texte, pour qu’une
méthode soit applicable, il faut qu’elle aboutisse à une solution équitable.
Dans ces conditions, la charge de la preuve — c’est-à-dire la nécessité de
démontrer la possibilité de parvenir à un résultat équitable — incombe
également aux partisans de l’équidistance et à ceux qui demandent l’ap-
plication d’une autre méthode. |

6. Les nouvelles tendances acceptées à la troisième conférence
des Nations Unies sur le droit de la mer

32. L'article 83 a été récemment ajouté au projet de convention, après
des négociations prolongées sur ce qui est devenu l’un des problèmes les
plus difficiles soumis à la conférence. Il est vrai que l’importance à donner
à l’article 83 du projet de convention et aux textes précédents de la confé-
rence a été contestée, pour la raison que ces textes ne pourraient être
considérés comme étant déjà devenus des règles du droit international
coutumier.

Si le compromis donne à la cour le pouvoir — et même l’obligation —
de tenir compte des « nouvelles tendances acceptées à la troisième confé-
rence sur le droit de la mer », les deux Parties ont cependant affirmé
qu’il ne suffisait pas que certaines tendances se soient dégagées pen-
dant la conférence et se soient fait jour dans les textes de négociation
pour que la Cour puisse y voir des principes et des règles de droit interna-
tional. L’une et l’autre Partie ont rappelé qu’aux termes du compromis
ces tendances doivent être « acceptées » ; en d’autres termes, qu'elles
doivent être — ou être devenues — des règles du droit international cou-
tumier.

33. Il y a néanmoins une certaine différence de point de vue entre les
Parties. Alors que la Libye adhérait strictement à cette position, la Tunisie a
avancé une interprétation un peu plus large des dispositions pertinentes du
compromis. Ses conseils ont plaidé que, si l’on s’en tenait à une interpré-
tation stricte, « parler de ces tendances dans le compromis [n’ajouterait]
rien de nouveau aux principes et règles du droit international », et que dans
ce cas cette mention des « nouvelles tendances acceptées » serait sans aucun
effet juridique. La Tunisie a conclu sur ce point que, même si une nouvelle
tendance acceptée ne constitue pas encore une règle du droit coutumier, elle
peut néanmoins avoir un certain effet sur la décision de la Cour, non pas en
tant qu’élément du droit applicable, mais en tant qu’élément à retenir pour
interpréter les règles en vigueur ou pour définir le sens dans lequel ces règles
doivent être interprétées.

34. Telle est selon moi la bonne interprétation du compromis et la
seule qui donne à la mention des nouvelles tendances acceptées un effet
pratique et une signification indépendante. Comme la Cour a déjà eu l’oc-
casion de le dire, « aucune méthode d’interprétation n’autorise à conclure »
que cette mention soit sans aucune signification (C.1.J. Recueil 1971,
p. 35).

94
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 109

35. Il est donc légitime de considérer que l’ensemble des travaux de la
conférence est significatif d’une nouvelle tendance acceptée, qui consiste à
restreindre le rôle qui était donné à l’équidistance dans l’article 6 de la
convention de 1958 et à diminuer son importance. Les textes de la confé-
rence montrent que l’équidistance est une méthode et non un principe ; que
ce n’est plus une méthode privilégiée ou prioritaire ; que, comme toutes les
autres, elle doit être jugée par son utilité pour une solution équitable ; et,
enfin, qu’il ne faut pas voir dans l’application de l’équidistance et dans
l'application des principes équitables deux opérations distinctes et succes-
sives, ni tenir les principes équitables pour une notion à laquelle on n’aurait
recours qu'après avoir appliqué l’équidistance, et pour en corriger les
résultats. Il n’y a pas deux opérations successives, mais un seul proces-
sus dont tous les éléments doivent être simultanés. Toutes les circons-
tances pertinentes doivent être envisagées et mises en balance ; chacune
d’entre elles doit jouer son rôle et c’est l’effet réciproque qu’elles peuvent
avoir l’une sur l’autre qui fournit la solution équitable correcte dans
chaque cas.

36. Enfin, importance décroissante de l’équidistance se reflète dans le
compromis, où il est demandé à la Cour d’appliquer des principes équi-
tables, sans qu’il soit même fait mention de l’équidistance. Et elle est
confirmée par le fait que ni l’une ni l’autre des Parties n’ont invoqué
l’équidistance dans leurs exposés ou dans leurs conclusions.

DEUXIÈME PARTIE. — LA NOTION DE PROLONGEMENT NATUREL

1. Les thèses des Parties

37. Les Parties se sont trouvées d’accord pour estimer que la circons-
tance pertinente fondamentale était en lespèce le fait que l’étendue de
plateau continental à délimiter constituait le « prolongement naturel » de
leur territoire. Elles se sont également trouvées d’accord pour considérer
que cette notion de « prolongement naturel » reposait au premier chef,
voire exclusivement, sur certains faits naturels ; et leur désaccord n’est
apparu qu’au moment de définir les faits précis représentant pour chacune
d’elles les manifestations extérieures de ce « prolongement naturel ». Pour
la Tunisie, la preuve de son « prolongement naturel » résidait dans la
géomorphologie du fond des mers, laquelle, suivant sa thèse, reproduirait
les contours de la côte tunisienne, et dans la bathymétrie, qui dessinerait les
limites observables du plateau et prouverait que le « prolongement natu-
rel » tunisien, avec ses éléments successifs — plateau, talus, glacis —, est
orienté vers l’est. La Libye, pour sa part, a invoqué la géologie et la théorie
de la tectonique des plaques pour prouver qu’il existait une affinité entre le
plateau et la masse terrestre située au sud et montrer qu’en conséquence
son « prolongement naturel » est orienté vers le nord. Cela serait confirmé
par l'existence d’une ligne de failles et d’une ligne charnière parallèle
alignées d’ouest en est. Les deux Parties se sont également accordées pour

95
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 110

voir dans le « prolongement naturel », ainsi compris, le principe ou la
circonstance décisive appelée 4 régir sans restriction, avant toute autre
considération, la délimitation de la région.

38. Etant donné la position ainsi adoptée par les deux Parties, la Cour se
trouvait invitée à se prononcer exclusivement sur la base des moyens de
preuve scientifiques que lui apportaient des deux côtés les experts océa-
nographes et géologues. Or ces preuves, d’ailleurs présentées avec beau-
coup de compétence par les conseils de chaque Partie, n’avaient pas seu-
lement un caractère extrêmement technique et quelque peu spéculatif :
elles ont été chaque fois fortement critiquées par la Partie adverse, quant à
leur pertinence, quant à leur interprétation, et même quant aux faits
invoqués. De ces longs et instructifs débats, on retirait l'impression que les
critiques opposées par chaque Partie aux arguments scientifiques de l’autre
avaient beaucoup plus de poids et emportaient davantage la conviction que
ses propres affirmations. La Cour ne pouvait donc se prononcer, ni sur la
foi de données bathymétriques et géomorphologiques contestées sur le
plan des faits et contraires aux précédents judiciaires et à la pratique
des Etats, ni sur la foi d’une conception de l’extension du fond des mers,
de la tectonique des plaques et de la dérive des continents qui n’est
encore qu’une théorie qualifiée par l’un de ses partisans d’« essai de
géopoésie » !.

39. Il y avait d’ailleurs une autre raison, plus fondamentale, pour que la
solution ne fût pas de choisir l’une des théories scientifiques rivales sur le
« prolongement naturel » : c’est que le postulat sur lequel les Parties ont
l’une et l’autre construit leur thèse est, à mon sens, erroné. Il est erroné tout
d’abord parce que la notion juridique de plateau continental, telle que la
définissent les règles applicables du droit international, ne dépend pas de
la réalité physique du « prolongement naturel » au sens où l’ont compris et
soutenu les deux Parties. Il est erroné ensuite parce que la délimitation du
plateau continental n’est pas régie exclusivement et sans restriction par
cette notion de « prolongement naturel ». C’est pourquoi il fallait conclure,
comme la Cour l’a fait, à la nécessité de statuer en l'espèce sur la base de
principes juridiques, en laissant de côté les moyens de preuve techniques
présentés par les Parties.

2. La conception juridique du plateau continental ne repose
ni sur la géologie ni sur la géomorphologie

40. On trouve une définition du plateau continental à l’article premier
de la convention de 1958, disposition qui, pour la Cour, en 1969, « con-
sacr[ait] ou cristallis{ait] des règles de droit international coutumier rela-
tives au plateau continental, règles établies ou du moins en voie de for-
mation » (par. 63). Comme le confirment les travaux préparatoires, cet
article affranchissait la définition juridique du plateau continental des

1 Hess, cité par John Noble Wilford, The Mapmakers, New York, 1981, p. 292.

96
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 111

facteurs géologiques et géomorphologiques qui étaient à l’origine de la
doctrine. Il est vrai que, comme la Cour l’a admis en 1969, « institution du
plateau continental est née de la constatation d’un fait naturel », présent
dans « la plupart des Etats maritimes » (par. 95) (ou « généralement »,
comme le disait le communiqué de presse américain de 1945), à savoir
l’existence d’une espèce de socle que l’on trouve autour des continents
jusqu’au point où apparaît une rupture de pente appréciable, au-delà de
laquelle commencent les profondeurs abyssales.

41. Toutefois, dans la codification et le développement progressif de
cette doctrine, un élément important de la pratique codificatrice contem-
poraine a joué un certain rôle : il s’agit de l'influence réciproque des
travaux des juristes et des observations des gouvernements. La Commis-
sion du droit international et la conférence de 1958 se sont en effet heurtées
aux objections de certains Etats, qui ont fait observer que les faits naturels
donnant naissance à la doctrine se présentaient différemment sur leurs
côtes ou bien n’apparaissaient pas du tout. C’est ainsi que le Chili a fait
observer a la Commission du droit international que pour sa part, et
comme d’autres Etats latino-américains riverains du Pacifique, il ne pos-
sédait pas de plateau continental au sens géomorphologique ou géologique
du terme, ou tout au moins qu’il ne possédait qu’un plateau très étroit, la
mer atteignant des profondeurs océaniques à une très courte distance de
la côte. Selon le Chili, une définition purement géologique du plateau
continental défavorisait les Etats se trouvant dans cette situation.

42. C’est pour tenir compte de cet état de choses et sauvegarder le
principe de légalité des Etats riverains que la Commission du droit inter-
national, sur la recommandation d’une conférence interaméricaine spé-
cialisée, a ajouté le critère de l’« exploitabilité » dans son projet final, qui a
été étudié et finalement retenu lors de ia conférence de 1958. Il ressort du
texte de l’article premier de la convention que le droit de l'Etat riverain de
prospecter et d’exploiter les espaces sous-marins adjacents à son rivage ne
dépend pas de l’existence d’un plateau continental au sens géologique ou
géomorphologique de l'expression. Cela se trouve confirmé par les travaux
préparatoires, car la Commission du droit international précise dans son
commentaire :

« la Commission [a décidé] de ne pas s’en tenir strictement à la notion
géologique du plateau continental. Le seul fait que l'existence d’un
plateau continental au sens géologique pourrait être mise en doute en
ce qui concerne les régions sous-marines, où néanmoins la profondeur
de la mer permettrait l'exploitation du sous-sol de la même manière
que s’il y avait un plateau continental, ne saurait justifier l'application
d’un régime juridique discriminatoire à ces régions. » (Annuaire de la
Commission du droit international, 1956, vol. Il, p. 297, par. 6.)

43. Une situation analogue, que la Commission du droit international et

la conférence ont également examinée, a été évoquée par la Norvège,
laquelle a fait observer ce qui suit :

97
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 112

« On trouve parfois à proximité des côtes une zone de grands fonds
et plus loin des régions de hauts-fonds. Tel est le cas, par exemple,
le long des côtes norvégiennes... Il serait évidemment tout à fait
contraire à l’équité que le Danemark, l'Allemagne, les Pays-Bas et le
Royaume-Uni se partagent toute l’étendue de la mer du Nord, et que
la Norvège soit exclue de ce partage en raison de l’existence de cette
bande de grands fonds. » (Rapport de la Commission du droit inter-
national sur les travaux de sa cinquième session, A/2456, 1953, ann. II,
p. 63.)

44. La solution retenue fut de modifier et d’élargir en 1956 la définition
purement bathymétrique du plateau que la Commission avait adoptée en
1953, en la complétant par le critère d’« exploitabilité ». La Norvège a ainsi
pu conclure avec d’autres pays riverains de la mer du Nord des traités en
vertu desquels la faille norvégienne ne l’empéchait pas d’exercer des droits
souverains sur les fonds marins situés au-delà. Il ressort de tout cela que les
faits géomorphologiques, pas plus que les faits géologiques, n’ont joué de
rôle déterminant dans la définition juridique du plateau continental ni
dans la reconnaissance des droits souverains relatifs à sa prospection et à
son exploitation.

3. L'arrêt de 1969 et la définition de 1958

45. Les Parties se sont l’une et l’autre beaucoup servies de l'expression
« prolongement naturel », que la Cour avait utilisée à plusieurs reprises
dans son arrêt de 1969, comme s’il s’agissait d’une sorte de définition de la
notion de plateau continental et de la nature de celui-ci. Or, si l’on consi-
dère l’énoncé de l’article premier de la convention de 1958 et l'historique de
ce texte, on ne saurait interpréter l'expression utilisée par la Cour en lui
donnant le sens que lui attribuent les Parties.

46. Selon l'interprétation des Parties, il faudrait supposer que la Cour,
en 1969, entendait écarter l’existence d’un plateau continental et refuser
l'exercice des droits relatifs à ce plateau dans le cas (celui du Chili et de la
Norvège, par exemple) où l’on ne peut pas faire état d’un « prolongement
naturel », au sens géologique ou géomorphologique de ces mots, du plateau
continental au-delà de la côte. Cela reviendrait à attribuer à la Cour
l'intention de reviser ou d’amender, par l’emploi de cette expression, la
définition énoncée à l’article premier de la convention de 1958. Or cela est
impensable, dès lors qu’on se rappelle que, dans le même arrêt, la Cour a
déclaré que ledit article premier constituait une règle du droit international
coutumier. Il n’est donc pas possible d’interpréter l'expression « prolon-
gement naturel », dans l’arrêt de 1969, comme réintroduisant dans la
définition du plateau continental les éléments géologiques et géomorpho-
logiques que la Commission du droit international en 1956 et la conférence
en 1958 en avaient écartés.

47. Si l'expression « prolongement naturel » signifiait que la définition
de la nature du plateau continental fait nécessairement appel à Pexistence
de certains faits géologiques ou géomorphologiques, il s’ensuivrait que

98
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 113

Pexistence de ces faits naturels serait déterminante pour la reconnaissance
ou la non-reconnaissance des droits sur le plateau continental. L’expres-
sion, suivant cette interprétation, mettrait en question et ébranlerait, lors-
que les Etats ne peuvent pas prouver qu’ils sont dotés d’un « prolongement
naturel » au sens géologique ou géomorphologique du terme, les droits que
ces mémes Etats possédent ab initio en vertu des articles premier et 2 dela
convention. Or, loin de procéder à cette remise en question, la Cour en
1969 a parlé sur un plan général du droit de I’« Etat riverain » sur les
« zones sous-marines considérées » et l’a qualifié de droit inhérent. Et elle a
clairement reconnu qu’il n’y avait pas toujours de plateau au sens physique
de ce mot, en disant que « le plateau continental est par définition une zone
prolongeant physiquement le territoire de /a plupart des Etats maritimes par
cette espèce de socle » (par. 95, italique ajouté).

48. Cette interprétation se trouve confirmée par le fait que plusieurs des
membres de la Cour en 1969 avaient activement participé aux travaux de la
Commission du droit international et de la conférence de Genève, où ces
questions avaient été examinées. Quant à M. Ammoun, il cite dans son
opinion individuelle M. Henkin :

« La géologie ne jouant pas un rôle déterminant dans la doctrine
juridique, il était difficile de s’opposer aux revendications des Etats
riverains ne possédant pas de plateau au sens géologique du terme,
que ce soit dans le golfe Persique ou en Amérique latine. » (C.LJ.
Recueil 1969, p. 111, note 5. /Traduction du Greffe.])

49. La géomorphologie et la géologie, n’étant pas retenues comme cri-
tères de l’existence et de la reconnaissance du droit de prospecter et
d’exploiter les zones sous-marines adjacentes, ne peuvent constituer en
elles-mêmes des motifs valables ou des critères applicables aux fins de la
délimitation du plateau continental. Il y aurait contradiction à reconnaître
des droits sur le plateau continental au Chili, au Pérou ou à ia Norvège,
comme on l’a fait en 1958, malgré l’existence de dépressions profondes et
indépendamment de la nature géologique des couches rocheuses, et à
refuser en même temps des droits identiques à un Etat A ou B en fixant une
limite à ses droits sur le plateau continental sans autre raison que la
présence d’une faille ou d’une dépression, ou que la forme des contours des
fonds marins, ou qu’une modification quelconque de la composition géo-
logique du sous-sol.

4. La nouvelle définition énoncée dans le projet de convention
de la troisième conférence des Nations Unies sur le droit de la mer

50. On a dit que la formule du « prolongement naturel », utilisée par la
Cour, avait acquis un regain de force et un sens physique précis en trouvant
place à l’article 76, paragraphe 1, du projet de convention établi par la
troisième conférence des Nations Unies sur le droit de la mer. Mais, si la
formule a été ajoutée à cette disposition, c’est parce que ce qu’elle évoque —
une projection vers le large à partir de la terre — était utile pour légitimer

99
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 114

l'élargissement de la doctrine du plateau continental, celui-ci devant
s'étendre désormais au talus et au glacis continentaux « jusqu’au rebord
externe de la marge continentale ». C’est ainsi que la formule de la Cour,
avec un sens différent de celui qu’elle revêtait dans l’arrêt de 1969, a fourni
une carte maîtresse aux Etats qui ont réussi à faire triompher à la confé-
rence ce que l’on a appelé la « conception élargie du plateau ».

51. Toutefois, cette nouvelle définition énoncée à l’article 76, para-
graphe 1, prévoit, à titre de seconde possibilité, que les Etats côtiers ont
droit à un plateau continental «jusqu’à 200 milles marins des lignes de
base » quand le rebord externe de la marge continentale se trouve à une
distance inférieure. Et cette seconde possibilité a fait disparaître encore
plus radicalement que ne le faisait l’article premier de la convention de
1958 l'obligation de constater la présence d’un plateau continental au sens
géologique ou géomorphologique du terme, détruisant du même coup
l'interprétation du « prolongement naturel » qu’ont défendue les deux
Parties en l’espèce. L'élément concluant à cet égard est que, malgré cer-
taines ambiguïtés dans l’énoncé, la définition sous son second aspect
(jusqu’a 200 milles) est explicitement rendue indépendante du critère du
prolongement naturel : en effet, dans la seconde partie de la définition,
après la conjonction ou, l’obligation de constater le « prolongement natu-
rel » cesse de s’appliquer. Ce nouveau mode de définition du plateau
continental, consistant à spécifier une certaine distance mesurée à partir
des lignes de base, rompt définitivement le lien, quel qu’il fût, qui aurait pu
exister entre le plateau et les données géologiques ou géomorphologiques.
Le plateau continental s'étend, indépendamment de l’existence des fosses,
dépressions et autres accidents, et quelle que soit sa structure géologique,
jusqu’à 200 milles des lignes de base, sauf si le rebord externe de la marge
continentale se situe au-delà.

52. La Libye a fait valoir que, si la première partie de l’article 76,
paragraphe 1, représente le « droit coutumier existant », la deuxième par-
tie de la définition, c’est-à-dire le critère de distance, « n’est pas du droit
coutumier ». À mon sens, s’il faut faire une distinction entre les deux
critères retenus à l’article 76, paragraphe 1, du point de vue de leur valeur
juridique, c’est le résultat inverse qu’on obtient. Etendre le plateau jus-
qu’au rebord externe de la marge continentale suscite encore une certaine
opposition, et la question d’une compensation correspondante qui serait
due par les Etats dotés d’un large plateau n’a pas encore pu être réglée par
consensus {troisième conférence des Nations Unies sur le droit de la mer,
Documents officiels, vol. VII, p. 71). Par ailleurs, le critère d’« exploitabi-
lité », qui avait été conçu pour tenir compte de la situation des Etats côtiers
dépourvus de plateau au sens géologique du terme, mais qui était dange-
reusement vague, est désormais remplacé par un critère de distance qui a le
même objectif. On est donc fondé à dire qu’aujourd’hui le critère de
distance (les 200 milles) a pris la place du critère d’exploitabilité et doit être
considéré comme cristallisant d’ores et déjà une règle du droit internatio-
nal coutumier.

53. En effet, le critère d’exploitabilité avait été énoncé à l’article premier

100
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 115

de la convention de 1958, et la Cour y avait vu en 1969 une règle du droit
international coutumier. Il se trouve donc qu’une règle du droit interna-
tional coutumier, reconnue comme telle par les instances judiciaires, a été
abrogée ou remplacée par une définition nouvelle. Or cette nouvelle règle,
pour avoir un tel effet d’abrogation, doit nécessairement avoir elle aussi le
caractère d’une règle de droit coutumier, puisque seule une règle de droit
peut abroger une règle de droit préexistante. I] serait d’ailleurs impensable
qu’un Etat veuille exploiter les zones sous-marines 4 moins de 200 milles
marins de la côte d’un autre Etat, en prétextant que ladite zone « est située
au-delà du rebord de la marge continentale ». Cela nous amène à une autre
des nouvelles tendances acceptées à la troisième conférence des Nations
Unies sur le droit de la mer.

5. La zone économique exclusive et la délimitation du plateau

54. Il y a en effet une autre tendance acceptée à la troisième conférence
des Nations Unies sur le droit de la mer qui confirme cette conclusion et
qui marque un nouveau recul des préalables géologiques et morpholo-
giques : c’est l’existence, désormais très largement admise, d’une zone
économique exclusive comprenant les fonds des mers, le sous-sol et les
eaux surjacentes jusqu’à 200 milles des lignes de base. Sur cette étendue,
PEtat riverain exerce des droits souverains pour la prospection et l’exploi-
tation de toutes les ressources naturelles. Les dispositions des textes de
négociation et du projet de convention, et le consensus qui s’est dégagé à la
conférence, ont eu à cet égard un effet de constitution ou de création du
droit, en offrant un repère et une orientation à une pratique systématique
et uniforme de la part des Etats. La proclamation de zones économiques,
de zones de pêche ou de zones de conservation des pêches faite par
quatre-vingt-six Etats riverains, conformément aux textes retenus par la
conférence, constitue une pratique étatique fort abondante, qui s’est bel et
bien muée en règle coutumière et constitue désormais un aspect irréver-
sible du droit contemporain de la mer.

55. Il est significatif de noter que, dans l'arbitrage de 1977, la France a
soutenu que la convention de 1958 sur le plateau continental n’était plus en
vigueur en raison du consensus dont la zone économique exclusive avait
fait l’objet à la troisième conférence sur le droit de la mer. Le tribunal n’a
pas retenu cette thèse extrême, mais il est difficile de nier que, tout au
moins pour les plateaux continentaux ne dépassant pas 200 milles, la
notion même de plateau continental soit en voie d’être assimilée ou inté-
grée à celle de zone économique exclusive (voir les articies 56, para-
graphe 3, et 60 du projet de convention).

56. A mesure que ce processus se rapprochera de son terme, les faits qui,
suivant les Parties, devaient régir la délimitation de leur plateau continen-
tal vont perdre toute importance et toute raison d’être. La délimitation de
la zone économique exclusive et la délimitation du plateau continental
coïncideront, tout au moins dans la très vaste majorité des cas normaux. La
raison en est que les deux délimitations sont régies par des règles iden-

101
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 116

tiques, comme en témoigne le fait qu’à la troisième conférence sur le droit
de la mer les articles correspondants, en l’occurrence les articles 74 et 83,
aient été rédigés de façon identique et examinés ensemble. Cela étant, et la
délimitation n’intéressant plus seulement le fond de la mer et le sous-sol,
mais aussi les eaux surjacentes aux fins de la pêche et pour certaines autres
utilisations, il serait encore moins justifié de faire appel, pour opérer une
telle délimitation, aux facteurs géologiques et géomorphologiques concer-
nant le fond de la mer.

6. Le sens véritable du « prolongement naturel »
dans l'arrêt de 1969

57. Il reste à déterminer le sens positif qu’attribuait la Cour à l’expres-
sion « prolongement naturel », fréquemment utilisée dans son arrêt de
1969. Si la Cour a fait un usage aussi répété de cette expression, c’est que
toutes les Parties aux affaires du Plateau continental de la mer du Nord
n'avaient cessé d’invoquer le principe du prolongement naturel (arrêt,
par. 43). Mais la Cour, tout en acceptant cette notion, n’a pas souscrit
à l'interprétation qu’en donnaient les Parties. En rejetant l'interprétation
du Danemark et des Pays-Bas, la Cour a clairement indiqué comment
elle comprenait pour sa part l’expression, en disant ce qui suit au para-
graphe 44, qui est un passage capital de l’arrêt :

« La notion d’équidistance ne peut manifestement pas être identi-
fiée à celle d’extension ou de prolongement naturel car, comme on l’a
déjà vu au paragraphe 8, l’emploi de la méthode de l’équidistance
aurait souvent pour résultat d’attribuer à un Etat des zones prolon-
geant naturellement le territoire d’un autre Etat lorsque la configu-
ration côtière du premier fait dévier latéralement la ligne d’équidis-
tance et ampute le second de zones situées juste devant sa façade
maritime. »

58. Ce texte montre très clairement que, pour la Cour, le « prolonge-
ment naturel» n’était assujetti à aucun facteur géomorphologique ou
géologique, mais exprimait simplement la continuation ou l’extension vers
le large de la façade maritime de chaque Etat. La continuation du territoire
dans et sous la mer doit donc partir de la côte proprement dite, telle que
celle-ci est définie par les frontières terrestres des Etats, puisque c’est à
partir de la côte que le territoire de chaque Etat se prolonge dans et sous
la mer. Par suite, le « prolongement naturel » a pour corollaire fonda-
mental qu’il est indispensable d’éviter d’« amputer » tout Etat des zones
«situées juste devant sa façade maritime ». C’est pourquoi la Cour, au
paragraphe 95, a évoqué « l’appartenance … du plateau continental
aux pays riverains devant leurs côtes » et a répété, au paragraphe 58,
qu’« il est fréquent qu’une ligne latérale d’équidistance laisse à l’un des
Etats intéressés des zones qui sont le prolongement naturel du territoire
de l’autre ».

59. Dans ces conditions, expression « prolongement naturel », quand

102
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 117

on l’analyse dans le contexte de l’arrêt de 1969, désigne la continuation ou
extension de la façade maritime du territoire de chaque Etat riverain dans
et sous la mer, « au-delà du lit de la mer territoriale » (par. 43) — mer
territoriale à laquelle tous les Etats maritimes ont droit. Ce « prolongement
naturel » existe dans tous les cas, quelles que soient la profondeur de la mer
et la composition géologique du fond marin. Pour exercer des droits sur le
plateau continental, il suffit qu’un Etat possède une façade maritime, qui
ensuite se prolonge naturellement « au-delà du lit de la mer territoriale ». Et
I’« extension la plus naturelle » est celle qui se prolonge ou s’étend le plus
directement dans la mer, sans être « amputée » par l'extension ou le pro-
longement de la façade maritime d’un autre Etat. De cette acception du
« prolongement naturel » découle le principe correspondant, dont les
Parties à la présente espèce ont toutes deux reconnu qu’il constituait la
seconde face du principe du « prolongement naturel » : je veux parler du
principe du « non-empiétement », principe fondamental d’équité que nous
examinerons plus loin.

7. La structure géologique dans l'arrêt de 1969
et dans la sentence arbitrale de 1977

60. Ilest exact que, comme cela a été plaidé, la Cour, dans le dispositif de
son arrêt de 1969, a parlé de « la structure physique et géologique et [des]
ressources naturelles des zones de plateau continental en cause ». Cepen-
dant, ces éléments ne figurent pas dans le paragraphe 101 C du dispositif,
qui énonce les principes et les règles du droit international applicables à la
délimitation entre les Parties, et sont mentionnés indépendamment du
« prolongement naturel » à l’alinéa D, qui indique les facteurs « à prendre
en considération » par les Parties « au cours des négociations ». Autrement
dit, la Cour n’a pas situé ces facteurs physiques et géologiques parmi les
règles juridiques qui régissent ou déterminent la délimitation, contraire-
ment à ce qu’on a prétendu en l’espèce, mais parmi les facteurs que les
Parties pouvaient prendre en considération en négociant la délimitation
qui les intéresse.

61. La différence est énorme. Les caractéristiques physiques — dépres-
sions, chenaux, contours du fond des mers, structures géologiques, etc. —
ne sauraient en effet suffire à déterminer les limites du plateau continental.
De même, sur terre, les accidents naturels — vallées, lignes de crête, thal-
wegs fluviaux, etc. — ne peuvent en eux-mêmes fixer les frontières entre
Etats. Si tel était le cas, on en reviendrait à la dangereuse doctrine des
« frontières naturelles », que Rousseau a condamnée en faisant observer
« qu’elles aboutissaient à faire de l’ordre politique l’ouvrage de la nature ».
Ces accidents naturels ne peuvent se muer en frontières terrestres que s’ils
ont fait l’objet d’une occupation par l’homme ou si, par voie convention-
nelle, les Etats limitrophes en ont délibérément fait leurs frontières poli-
tiques.

62. Or le fond des mers et son sous-sol, étant inhabités, ne peuvent être
acquis par voie d'occupation, et les faits politiques et historiques qui ont

103
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARÉCHAGA) 118

présidé à l’établissement des frontières naturelles sur terre font ici défaut. II
s’ensuit que c’est seulement par convention entre les Etats intéressés que le
plateau continental pourrait être délimité sur la seule base des éléments
géologiques ou géomorphologiques, puisqu’il n’existe aucune règle de droit
international obligeant à se servir de ces accidents comme ligne de partage.
Telle est la raison de la distinction faite au paragraphe 101 C et D du
dispositif de l’arrêt de 1969.

63. De même, dans sa sentence de 1977, ie tribunal arbitral s’est refusé à
voir dans la zone de failles de la Fosse centrale une « caractéristique
géographique qui puisse avoir uneinfluence réelle sur la détermination de la
limite » (par. 107), ajoutant que cette caractéristique « se trouve où [elle] est
par un simple accident de la nature et [qu’]il n’y a en soi aucun motif pour
que cet axe constitue la limite » (par. 108). A quoi le tribunal arbitral a
ajouté :

« attacher une signification déterminante 4 un élément physique tel
que la Fosse centrale et la zone de failles de la Fosse centrale pour
établir la limite du plateau continental dans la présente espéce serait
aller à ’encontre de la tendance générale manifestée par la pratique
des Etats concernant le plateau continental pendant ces derniéres
années » (par. 107).

64. En évoquant la pratique des Etats, il est probable que le tribunal
arbitral ne songeait pas seulement aux accords de la Norvège où il n’est pas
tenu compte de la fosse norvégienne, mais aussi à certains actes unilatéraux,
décrets ou concessions émanant de nombreux Etats qui ne tiennent aucun
compte des dépressions profondes, fussent-elles des fosses ou des cafions
sous-marins, et qui les incorporent 4 leur plateau. Tel est le cas par exemple
de l’Union soviétique, de la Norvège pour la zone située au large de sa côte
septentrionale, du Brésil, du Venezuela, du Canada, ou des Etats-Unis pour
la zone située au large des côtes de Californie (Prescott, The Political
Geography of the Oceans, p. 159-160, et E. D. Brown, The Legal Régime of
Hydrospace, p. 18 et suiv.).

TROISIEME PARTIE. — LE PRINCIPE EQUITABLE DE NON-EMPIETEMENT

65. Dans son arrét de 1969, la Cour, au paragraphe 101 C du dispositif, a
fait des principes de « prolongement naturel » et de « non-empiétement »
deux principes corrélatifs, en indiquant pour conclure que la délimitation
devait s’opérer :

« de manière à attribuer, dans toute la mesure du possible, à chaque
Partie la totalité des zones du plateau continental qui constituent le
prolongement naturel de son territoire sous la mer et n’empiètent pas
sur le prolongement naturel du territoire de l’autre » (par. 101 C 1)).

66. En l’espèce, les Parties s’accordent pour dire qu’il s’agit là de deux

104
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 119

conditions fondamentales et complémentaires, le principe du non-empié-
tement étant inhérent au principe du prolongement naturel ; et que ces
deux principes sont intimement liés, chacun d’eux étant le reflet de l’autre.
Mais elles sont profondément divisées sur l'interprétation à donner au
principe du non-empiétement.

1. Les interprétations divergentes des Parties

67. La Libye voit dans le principe du non-empiétement une interdiction
faite aux Etats de franchir la ligne appropriée tracée vers le large à partir de
la limite de la mer territoriale, en expliquant que ce principe, dans cette
acception, procède de l’idée que les Etats côtiers ne sauraient admettre
qu’une étendue de fonds marins située immédiatement devant leur côte
soit utilisée par une puissance étrangère.

68. La Tunisie a récusé cette interprétation, estimant que, par une série
de glissements sémantiques, la Libye

«en déduit immédiatement qu’est prohibé tout empiétement sur les
zones de plateau continental se trouvant devant les côtes de la Libye,
ce qui, on en conviendra, est tout à fait autre chose qu’un empiétement
sur le prolongement naturel... Pourtant, la réplique libyenne utilise
systématiquement l’expression « empiétement sur le plateau situé
devant les côtes libyennes » comme un synonyme d’empiétement sur
le prolongement naturel du territoire de la Libye. »

2. L’interprétation correcte du principe

69. C’est en déterminant le sens 4 attribuer 4 la notion de « prolonge-
ment naturel » que l’on peut surmonter cette divergence. Si, comme on l’a
vu plus haut, la Cour entendait désigner par cette expression la continua-
tion de la façade côtière de chaque Etat riverain, sans lui donner un sens
géologique ou géomorphologique, il faut interpréter le principe du « non-
empiétement » comme s’appliquant aux zones situées près des côtes des
Etats et devant ces côtes. Il est vrai que l’on rencontre des configurations
géographiques où, inévitablement, la ligne de démarcation « passe de-
vant » la façade côtière de l’un des Etats, ou des deux. Mais le principe du
non-empiétement, en tant que principe équitable, n’est pas rigide : iladmet
un élément de correction, à savoir la distance de la côte. Si la situation
géographique que l’on vient d’évoquer se présente, l’« effet d’amputation »
doit être repoussé vers le large, aussi loin que possible de la façade côtière
de l'Etat affecté.

70. Cette interprétation est confirmée par la raison d’être de l’institu-
tion du plateau continental, telle que celle-ci est née et s’est développée au
milieu de ce siècle. Si cette doctrine a été largement et immédiatement
acceptée, ce n’est pas tellement parce qu’elle permet d’exploiter les res-
sources naturelles du plateau, mais plutôt parce qu’elle autorise tout Etat
riverain à s'opposer à ce qu’un autre Etat entreprenne d’exploiter le fond et

105
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 120

le sous-sol de la mer devant ses côtes. A l’époque, seule une poignée d'Etats
industrialisés possédaient les techniques nécessaires à cette exploitation.
Cependant, tous les Etats riverains ont accepté la doctrine sans hésitation
en raison de ses effets négatifs, à savoir qu’elle empéchait la ruée vers les
ressources des fonds marins à laquelle quelques Etats se seraient livrés, au
nom du dogme de la « liberté des mers » cher à Grotius. C’est pour cette
raison que la convention de 1958 ne subordonne pas les droits souverains
existant ab initio à l'exploitation ou à occupation effective, ni même à la
proclamation desdits droits.

3. La proposition de l’Allemagne et les réactions
de la conférence de 1958

71. Il est instructif à cet égard de rappeler ce qui arriva, à la conférence
de 1958, quand la République fédérale d'Allemagne proposa de déclarer
que « chacun peut librement explorer et exploiter le sous-sol maritime en
dehors de ja mer territoriale » (Documents officiels, vol. VI, p. 146). Cette
proposition fut rejetée catégoriquement et de manière unanime. L’objec-
tion la plus forte fut formulée par le représentant du Pérou, qui souligna
qu’une telle conception :

« aboutirait à cette conséquence absurde qu’un Etat serait libre d’ex-
ploiter les ressources naturelles du plateau continental à faible dis-
tance de la côte d’un autre Etat » (ibid, p. 13).

D’autres délégations critiquèrent la proposition pour des raisons ana-
logues :

«Il s’agit essentiellement, pour Etat riverain, d'empêcher que
d’autres Etats ne viennent entreprendre des travaux d’exploitation du
plateau continental à une faible distance de son littoral. » (Liban,

p. 17.)

« Le fait qu’un Etat se mette à exploiter les ressources sous-marines
à une très faible distance de la côte d’un autre Etat sans avoir obtenu
auparavant la permission de ce dernier pourrait créer de graves pro-
blèmes. » (Brésil, p. 44.)

En effet :

« Lune [des] réalités [de la vie internationale] est qu'aucun Etat ne
peut admettre la présence d’installations étrangéres dans une zone
située immédiatement en face de ses défenses côtières. » (Argentine,
p. 53.)

On souligna dans le méme esprit que :

« l'exploitation des ressources naturelles de ce plateau suppose en
général la construction d’installations permanentes qui entrainent
nécessairement l'exercice par un Etat de son autorité» (URSS,
p. 24).

106
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 121

Une telle exploitation :

« pourra — surtout s’il s’agit d'extraction de pétrole — avoir des
répercussions défavorables sur l’exploitation de gisements du sous-sol
de ce territoire. Tant du point de vue juridique que politique, la pré-
senced’installations appartenant aun Etat étrangerconstituerauneme-
nace constante pour la sécurité de l'Etat riverain. » (Viet Nam, p. 29.)

72. Déjà la proclamation Truman avait invoqué dans son préambule la
nécessité d’une « autoprotection » qui « oblige l’État riverain à surveiller de
près les activités au large de ses côtes, nécessaire pour l’utilisation de ces
ressources ». On constate donc un rejet immédiat et presque instinctif, par
tous les Etats riverains, de l’idée que des Etats étrangers, des sociétés ou des
personnes privées étrangères puissent se présenter devant leurs côtes, en
dehors de la mer territoriale mais à faible distance des ports et des défenses
côtières, pour exploiter le fond des mers et édifier à cette fin des installations
fixes.

73. Ainsi, le fait qu’une faille ou qu’une dorsale soit proche du littoral
d’un Etat, ou que les strates rocheuses soient semblables à certaines couches
sédimentaires appartenant à un autre territoire terrestre, ne saurait légi-
timer l'attribution d’une certaine étendue de plateau à un Etat au détriment
d’un autre, si celui-ci est le « pays [riverain] devant [les] côtes » duquel se
trouve cette étendue (cf. par. 95 de l’arrêt de 1969). Tel est le sens juste du
« prolongement naturel » et du principe corrélatif du « non-empiétement »
sur ce prolongement naturel.

4. Le principe du non-empiétement et ses effets en l’espéce

74. Compte tenu de ce qui précède, aucune des positions extrêmes
adoptées ou suggérées par les Parties — qu’il s'agisse du prolongement vers
le nord à partir du point terminal de la frontière terrestre, ou de la ligne vers
l’est définie par la crête des dorsales — ne saurait être tenue pour compa-
tible avec les principes fondamentaux du droit international en matière
de délimitation du plateau continental, tels qu’ils s’expriment dans les
concepts de « prolongement naturel » et de « non-empiétement ».

75. L’empiétement est tout spécialement à éviter quand on envisage une
limite qui rapprocherait à l’excès un Etat des principaux ports de l’autre.
La raison en est que, comme M. Jessup l’a rappelé dans son opinion
individuelle dans les affaires du Plateau continental de la mer du Nord, en
citant les écritures allemandes :

« Du point de vue de l’exploitation et du contrôle de telles régions
sous-marines, le facteur décisif n’est pas le point le plus proche de la
côte, mais la zone côtière la plus proche ou le port le plus proche d’où il
est possible de procéder à l'exploitation du lit de la mer et du sous-sol.
La distance qui sépare une nappe de pétrole ou de gaz naturel ou un
gisement de minerai du point le plus proche de la côte est sans
importance dans la pratique, même pour la pose d’un pipe-line, si ce

107
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 122

point de la côte n’offre aucune possibilité de créer une base d’appro-
visionnement, d’installer une station de forage ou de débarquer le
produit d’extraction. » (C.I.J. Recueil 1969, p. 67-68.)

Les deux limites suggérées dans les mémoires des Parties se rapprochent
exagérément des principaux ports qui servent de base pour leurs activités
respectives d'exploitation en mer : Sfax sur la côte tunisienne, Tripoli sur
la côte libyenne.

76. Il y a donc lieu de rechercher quels autres principes et règles de droit
international existant en la matière permettraient une solution intermé-
diaire qui, tout en respectant les principes du « prolongement naturel » et
du « non-empiétement » correctement entendus, assurerait un équilibre
mieux approprié et plus équitable entre les prétentions et intérêts respectifs
des Parties.

QUATRIÈME PARTIE. — LES DROITS DE PÊCHE HISTORIQUES
1. Existence de droits de pêche historiques

77. L'une des circonstances pertinentes pour délimiter le plateau conti-
nental dont il s’agit en l’espèce est l’existence de droits historiques sur les
pêcheries d’éponges. La Tunisie a invoqué des droits de pêche historiques
pour deux catégories de pêcheries : les pêcheries sédentaires d’éponges et les
pêcheries utilisant des installations fixes dans les hauts-fonds proches des
îles Kerkennah et sur les bancs d’El-Biban. Seule la première catégorie
intéresse la délimitation, car la seconde est située trop près des côtes pour
l’influencer. La Libye n’a pas contesté l’existence des droits dela Tunisie sur
les pêcheries d’éponges.

78. Bien que ce soit la Tunisie qui ait le plus insisté sur la pertinence des
droits historiques relatifs aux pêcheries d’éponges, la Libye a elle aussi
établi qu’elle possède et exerce des droits identiques pour la pêche séden-
taire aux éponges au large des côtes de la Tripolitaine. Les pêcheurs
tripolitains exploitent depuis 1893 au moins les bancs d’éponges situés au
large de ces côtes et l'Italie a invoqué et exercé des droits de surveillance sur
ces pêcheries après avoir annexé la Tripolitaine en 1911. En établissant son
autorité sur cette province, le Gouvernement italien a réglementé la pêche
aux éponges sur les côtes par des méthodes analogues à celles que le
protectorat français avait adoptées en Tunisie. Ces droits sur la pêche aux
éponges ont été reconnus par les autorités du protectorat français, qui ont
déclaré que les « deux nations intéressées ont le droit strict d’exercer une
surveillance sur les bancs d’éponges situés bien au-delà des limites de leurs
eaux territoriales ».

2. Pertinence des droits de pêche historiques pour la délimitation
du plateau continental
79. D'une manière générale, l’existence de droits de pêche historiques
constitue une circonstance spéciale pertinente aux fins de la délimitation

108
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 123

du plateau continental. Les travaux préparatoires relatifs à l’article 6 de la
convention de 1958, où la notion de « circonstances pertinentes » trouveson
origine, ne laissent d’ailleurs subsister aucun doute sur le fait que les droits
de pêche étaient considérés à l’époque comme l’une des « circonstances
pertinentes » influençant la délimitation (conférence de 1958, Documents
officiels, vol. VE, p. 93). .

80. Il est vrai qu’on a soutenu que les conventions de 1958 sur la mer
territoriale et le plateau continental, ainsi que le projet de convention de la
troisième conférence des Nations Unies sur le droit de la mer, ne men-
tionnent les droits historiques qu’à propos de la délimitation de la mer
territoriale, et non pas de la délimitation du plateau continental. Mais
l'explication est simple: ce n’est pas que les droits historiques soient
dépourvus de pertinence ou d’importance pour la délimitation du plateau,
mais qu’il existe dans ce cas, outre l’élément historique, d’autres circons-
tances spéciales non moins pertinentes. L'élément historique est doncinclus
dans la formule plus générale des « circonstances spéciales », comme lin-
diquent les travaux préparatoires de 1958, et il rentre assurément dans le
champ des termes très larges du compromis : les « circonstances pertinentes
propres à la région ».

81. La pertinence des droits historiques relatifs aux pêcheries d’éponges
est décisive en l'espèce, car la prise des éponges fixées sur lefond dela mer est
une forme d’exploitation de l’une des ressources naturelles du plateau, aux
termes de l’article 2, paragraphe 4, de la convention sur le plateau conti-
nental, disposition qui, la Cour l’a jugé en 1969, fait partie du droit
international coutumier. La prise des éponges, de même que celle des
autres ressources vivantes fixées en permanence sur le lit de la mer au
moment où elles peuvent être péchées, a été considérée par la Commis-
sion du droit international et définie dans la convention de 1958 non
pas comme une pêcherie sédentaire, mais comme une forme d’exploita-
tion du plateau, à l’égal de l’extraction du pétrole ou du gaz. La prise des
éponges dans cette zone représente donc une véritable exploitation des
ressources du plateau, qui a commencé en Tunisie et en Tripolitaine au
cours du siècle dernier pour continuer au XX¢ siècle, bien avant la procla-
mation Truman.

82. On a soutenu aussi que, comme par définition les droits sur le
plateau continental appartiennent à Etat ab initio, les droits historiques
acquis avant la proclamation Truman devaient étre rejetés et ne pouvaient
étre qualifiés de droits sur le plateau continental, n’ayant pas été acquis ab
initio, Mais par occupation. L’objection est fallacieuse. Les droits sur la
pêche aux éponges ne pouvaient évidemment résulter que de l’occupation,
puisque la doctrine « ab initio » est apparue en 1958 seulement, quand la
conférence de Genève l’a adoptée pour protéger les Etats côtiers qui
n'avaient pas proclamé leurs droits sur le plateau et n’avaient pas les
moyens d’en prospecter et d’en exploiter les ressources. Mais cela n’em-
pêche pas que, lorsque la doctrine du plateau continental a été définie pour
la première fois, ses auteurs, parmi lesquels les conseillers du président
Truman, se sont appuyés sur l'existence des pêcheries historiques exploi-

109
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 124

tant les ressources naturelles fixées sur le lit de la mer. Une idée juridique
nouvelle, comme la notion introduite en 1958 selon laquelle les droits sur le
plateau sont inhérents ou existent ab initio, ne peut a elle seule abolir ou
exclure des droits acquis et existants. Ce serait faire fi des conceptions
juridiques les plus élémentaires et des principes fondamentaux du droit
intertemporel. I] serait absurde de soutenir que la proclamation Truman
ou la convention de 1958 ont aboli ou écarté les droits préexistants sur le
plateau continental, alors qu’au contraire ces deux textes ont eu pour effet
d’incorporer ces droits à la nouvelle doctrine ou de les lui assimiler.

83. D’autres objections, moins importantes, ont été formulées contre la
pertinence et le caractère déterminant qu’il faut attribuer en l’espèce à la
prise des éponges sur le lit de la mer. On a fait observer par exemple que
cette activité était moins le fait des ressortissants du protectorat tunisien ou
de la Tripolitaine que des étrangers. Il ne faudrait cependant pas en
conclure que les pays intéressés n’exercent pas des droits souverains dans
ce domaine : la prospection et l’exploitation des ressources en gaz et en
pétrole sont elles aussi en général le fait de sociétés étrangères, et nul ne
conteste pour autant les droits souverains de l'Etat côtier qui accorde les
concessions, licences ou permis nécessaires à ces activités.

84. On a souligné aussi que les éponges ne sont pêchées que sur certains
bancs, très espacés. Cependant, les ressources minérales sont elles aussi
extraites d’un certain nombre de puits très espacés et cela n’empêche pas
les droits souverains de l’Etat côtier de s’étendre sur l’ensemble de la région
que visent les permis d'exploration. Dans les deux cas, les intérêts poli-
tiques et économiques de l'Etat côtier sont déterminés par le contrôle qu'il
exerce sur les ressources situées en mer et non pas sur une zone particu-
liére.

3. L’argument tunisien relatif à la ligne ZV 45°

85. La conclusion à tirer de ce qui précède est que, dans la région à
délimiter, les activités d’exploitation des ressources du plateau ont été
poursuivies parallélement par deux entités souveraines : la Tunisie, sous
protectorat français, et la Tripolitaine, soumise à l’administration ita-
lienne. Ii s’agissait d’exploiter un plateau dans une situation de contiguité,
et les problèmes qui ne manquaient pas de surgir ont amené les Parties à
s'entendre sur un modus vivendi représentant en fait une délimitation tacite
du plateau.

86. La Tunisie a soutenu que la zone à l’intérieur de laquelle elle possède
des droits de pêche historiques « est définie latéralement, du côté libyen,
par la ligne ZV 45° » (conclusion 1.2). Il est vrai que, dès 1902, les autorités
tunisiennes ont entendu faire de cette ligne la limite orientale de leur « zone
de surveillance » sur les pêcheries d’éponges. Cependant, les documents
soumis à la Cour expliquent pourquoi les autorités françaises, qui avaient
revendiqué la ligne ZV 45° jusqu'en 1910, ont abandonné cette revendi-
cation en 1911 et par la suite. En effet, avant 1910, les autorités françaises
pensaient que la frontière terrestre suivrait l’oued Fessi et le prolongement

110
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 125

de cette délimitation dans la mer formait un angle de 45° (comme l'indique
la carte n° 8 du mémoire de la Libye). Mais, en 1910, quand les autorités
françaises ont réussi à reporter la frontière terrestre jusqu’à l’oued El
Mokta, l’angle formé par le prolongement de cette nouvelle frontière est
devenu beaucoup plus aigu, et la thèse du prolongement de la frontière
terrestre n’a plus fait l’affaire de la Tunisie. Telle est la raison que le
résident général en Tunisie invoquait dans une lettre au président Dou-
mergue, à l’époque président du Conseil et ministre des affaires étrangères,
à l'appui de sa recommandation de ne pas insister sur la ligne des 45°,
fondée sur le prolongement de la frontière terrestre.

4. L’incident de lOrfeo : la protestation de la France
et la réponse de l'Italie

87. Il ressort aussi du dossier qu’après l’annexion de la Tripolitaine par
l'Italie, la revendication tunisienne relative à la ligne ZV 45° se heurta à
l'opposition systématique et résolue des autorités italiennes, et que cette
opposition aboutit à l’établissement d’un régime différent de celui de la
ligne ZV 45°. La documentation dont il s’agit est constituée en grande
partie par la correspondance, versée aux débats par la Libye, qui porte sur
l'incident survenu entre les autorités tunisiennes et italiennes après que, le
26 août 1913, le torpilleur italien Orfeo eut arraisonné trois bateaux de
pêche grecs titulaires de permis de pêche tunisiens. L’arraisonnement avait
eu lieu en un point situé à 11° 42’ 14” à l’est du méridien de Greenwich,
c’est-à-dire en deçà de la ligne ZV 45° revendiquée par la Tunisie.

88. Les autorités françaises, agissant par l’intermédiaire de leur ambas-
sade à Rome, adressèrent au ministère italien des affaires étrangères une
note verbale où il était indiqué que « le banc d’éponges où les barques
grecques se livraient à leur industrie appartient à l’ensemble des bancs sur
lesquels le service des pêches de Tunisie exerce sa surveillance ». La note
verbale ajoutait :

« le gouvernement du Protectorat ne peut, dans ces conditions, que
maintenir l’affirmation de ces droits auxquels la capture de barques
péchant avec une patente tunisienne sur un banc réputé comme
tunisien porterait une atteinte directe ».

89. Le Gouvernement italien répondit 4 cette communication par une
note verbale du 2 octobre 1913, où figure le passage suivant :

« Comme une délimitation doit exister entre les eaux relativement
aux bancs d’éponges dépendant de la Régence de Tunis et ceux
dépendant de la Tripolitaine, le ministère des colonies a donné pour
instruction au gouverneur de la Tripolitaine de limiter, pour le
moment et en attendant que la question soit réglée entre les deux
gouvernements, sa juridiction, en ce qui touche la pêche des éponges
vers le couchant, à une ligne droite qui, partant d’un point de la côte

111
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 126

servant de frontière avec la Tunisie, se prolongerait en mer norma-
lement à la direction de la côte en ce point. Cette ligne, orientée à peu
près N.N.E., semble résoudre provisoirement la question de la façon
la plus naturelle et équitable sans compromettre, même au large, les
droits des deux gouvernements sur les bancs d’éponges qui leur
appartiennent respectivement. »

90. On ne trouve dans le dossier aucune réponse des autorités tuni-
siennes à cette communication. Mais la Libye a produit deux documents
extraits des archives françaises, qui, selon elle, expliqueraient cette absence
de réponse. Le premier est une lettre officielle du 2 février 1914, adressée
par le résident général à Tunis au président Doumergue, à l’époque pré-
sident du Conseil et ministre des affaires étrangères, à propos des arrai-
sonnements effectués par P Orfeo, dans laquelle le résident général exami-
nait « la position du point de saisie par rapport à la ligne virtuelle indi-
quant en mer la limite des eaux tuniso-tripolitaines ». Le résident général,
comparant la ligne ZV 45° avec la ligne italienne « partant de la frontière
tunisienne et se prolongeant en mer vers le N.N.E., normalement à la
direction de la côte en ce point », affirmait dans cette lettre que « l’écart de
23° qui existe entre les délimitations italienne et tunisienne a une certaine
importance ». Il y a là un fait important, car les autorités françaises
reconnaissaient ainsi que la ligne perpendiculaire proposée par le Gou-
vernement italien était celle des 22°. La note officielle concluait en ces
termes :

«Il y aurait donc un intérêt évident à ce que le Gouvernement
français pit amener le Gouvernement royal à accepter comme limite
des eaux tuniso-tripolitaines une ligne partant de la pyramide fron-
tière, et orientée vers le N. 45° E., mais la question n’a pas une
importance assez grande pour que nous insistions pour le maintien
d’une possession qui n’est pas étayée par des signes tangibles, et nous
ne pouvons que nous en rapporter à Votre Excellence du soin de juger
s’il n’y a pas lieu d’accepter comme frontière de mer la limite normale
à la direction générale de la côte, indiquée par l'Italie, comme une
solution rationnelle d’un différend qu’il importe de résoudre et pour
lequel les éléments d'appréciation ne sont pas d’une précision suffi-
sante. »

91. La Libye a également produit une lettre personnelle en date du
29 janvier 1914 dans laquelle le résident général, se référant à la commu-
nication officielle précédente, indiquait au président du Conseil, ministre
des affaires étrangères, qu’il avait examiné avec des experts de la ma-
rine

« la question de notre frontière de mer, et nous avons reconnu qu’il y
avait lieu de modifier la conclusion du rapport qui va vous être adressé
et qui, en minute, vous demandait d’insister pour faire prévaloir notre
tracé sur le tracé italien ».

112
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 127

La raison avancée pour ce changement d’attitude était la suivante :

« Notre tracé était à peu près le prolongement de notre frontière de
terre. Mais quand cette frontière a été modifiée par le traité de Tripoli
nous n'avons pas prolongé en mer la nouvelle ligne. Si les Italiens le
faisaient le tracé serait plus avantageux pour eux que la normale à la
direction générale de la côte. Il leur donnerait une partie de la passe
qui conduit à la poche des fonds de 3 mètres, tandis qu’en ce moment
ils s’attribuent une partie de la poche maïs rien de la passe. »

5. Le modus vivendi franco-italien

92. Sur la foi de ces documents, les conseils de la Libye ont soutenu que
« la situation qui s'était créée à la suite de la note verbale italienne de 1913
et du silence gardé par les Franco-Tunisiens » signifiait que la solution
provisoire suggérée par l'Italie « avait été tacitement acceptée par les
Franco-Tunisiens ». [l est certain que le président du Conseil français,
ministre des affaires étrangères, sur l’avis du résident général de France en
Tunisie, avait toute compétence pour décider de ne pas insister sur la
demande diplomatique présentée au Gouvernement italien et d’accepter
tacitement la proposition de l’Italie. Cette acceptation tacite de la ligne
italienne est d’ailleurs attestée par l’article 3 des instructions italiennes du
16 avril 1919 sur la surveillance de la pêche maritime dans les eaux de la
Tripolitaine et de la Cyrénaïque, aux termes duquel :

« En ce qui concerne la frontière maritime entre la Tripolitaine et la
Tunisie, il a été convenu d'adopter comme ligne de délimitation la
perpendiculaire à la côte tirée au point frontière soit, dans le cas
présent, la direction approximative nord-nord-est en partant de Ras
Ajdir. » (Italique ajouté.)

On remarquera que, pour la frontière de la Cyrénaique avec l'Egypte, le
méme article établissait une ligne nord-nord-est, mais sans faire mention
d’aucun accord. ;

93. En réponse a ces arguments, les conseils de la Tunisie ont souligné
que les instructions italiennes de 1919 créaient, dans les termes suivants,
deux zones tampons, l’une sur la frontière tunisienne et l’autre sur la
frontiére égyptienne :

« Je décide que les lignes de délimitation susmentionnées seront
déplacées parallèlement à elles-mêmes jusqu’à ce que la première ait
pour point d’origine Ras Makabez !.. Deux zones d’environ 8 milles
chacune seront ainsi délimitées. La première, du côté de la Tunisie, se
trouvera comprise entre les deux lignes de direction N.N.E., l’une
passant par Ras Ajdir et l’autre par Ras Makabez. La seconde, du côté
de l'Egypte... »

! Ras Makabez se trouve à environ 7 milles marins à l’est de Ras Ajdir.

113
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 128

Selon les conseils de la Tunisie :

« Si l’on regarde de près l’étendue de cette zone tampon, et qu’on la
compare avec la ZV 45°, on constate que la zone en question recou-
vrait presque toute l’aire de la mer adjacente à la ligne ZV 45°.»

Les conseils ont soutenu ensuite que :

«dans le souci d’éviter des conflits avec la Tunisie, l'Italie avait
attribué à la zone revendiquée par son voisin un caractère spécial, un
caractère différent de celui des eaux sur lesquelles les autorités ita-
liennes entendaient exercer la plénitude de leur souveraineté. Dans
cette zone, les navires italiens ne pouvaient séquestrer les bateaux de
pêche étrangers. »

Et ils ont conclu :

« Ces instructions furent dictées par la fermeté des autorités fran-
çaises et le désir consécutif de l'Italie de trouver ce qu’elle appelait une
solution provisoire, de compromis. Ce compromis incertain, mais
fructueux, puisque nul incident ne se produit alors, survivra jusqu’au
terme de la seconde guerre mondiale. »

94. Analysant plus avant la nature de ce que les conseils de la Tunisie
avaient présenté comme une solution provisoire ou de compromis ayant
duré jusqu’à la fin de la seconde guerre mondiale, les conseils de la Libye
ont rappelé que, pour les zones tampons, les instructions italiennes stipu-
laient ce qui suit :

« A l’intérieur de ces deux zones, les conditions d’interdiction de la
pêche et le droit de procéder à une inspection à bord resteront vala-
bles. Néanmoins les bateaux battant pavillon étranger et non munis
du permis délivré par les autorités maritimes italiennes ne seront pas
saisis mais éloignés, à moins qu’il ne soit démontré de manière irré-
futable (et si besoin après coup) que ces bateaux pratiquant une pêche
illicite se trouvaient bien dans la zone délimitée. »

La zone tampon n’était donc pas exclue de la juridiction navale italienne,
puisque les bateaux étrangers pouvaient être arraisonnés, inspectés et
éloignés, « ce qui suppose bien que les eaux de la zone tampon étaient des
eaux italiennes, car on n’éloigne quelqu'un que d’une zone qui vous
appartient ». De plus, si l’incident s'était produit sans doute possible à
lintérieur des limites, les unités italiennes « avaient ordre de procéder à la
capture … la tolérance [devant] cesser si le lieu de l'infraction était établi
d’une manière irréfutable ».

95. Les deux Parties ont ainsi reconnu devant la Cour qu’un compromis
de facto ou une solution transitoire avaient été trouvés grâce à la zone
tampon. Or la zone tampon proclamée dans les instructions italiennes
supposait évidemment que c’était la juridiction de l’Italie, et non la juri-
diction de la Tunisie, qui s’étendait jusqu’aux confins de cette zone tam-

114
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 129

pon, c’est-à-dire latéralement jusqu’à la ligne perpendiculaire à la côte
à Ras Ajdir et vers le large jusqu’aux bancs d’éponges les plus éloignés.
L’une des cartes fournies par la Tunisie montre d’ailleurs que les bancs
d’éponges, d’une grande densité, situés au large du littoral de la Tripo-
litaine, s’étendaient vers le nord bien au-delà du 34° parallèle. C’est donc
cette ligne perpendiculaire dépassant le 34e parallèle qui constituait le
compromis, ou modus vivendi, pour la délimitation des zones de sur-
veillance des pêcheries sédentaires dans la région. D’autres documents,
émanant des autorités françaises en Tunisie, confirment que cette sur-
veillance de la pêche aux éponges était effectivement exercée par les auto-
rités italiennes de Tripolitaine, en faisant état de « la présence fréquente
des torpilleurs italiens qui … donnent la chasse [aux pêcheurs étrangers]
dès qu’ils dépassent la limite ».

6. Motifs d'équité obligeant à respecter la délimitation latérale
d'origine historique

96. Il existe des motifs fondamentaux d’équité et de droit qui obligent à
respecter la délimitation latérale historiquement déterminée comme la
perpendiculaire nord-nord-est tracée à partir de Ras Ajdir. Le plus impor-
tant de ces motifs d'équité a été défini avec autorité par les conseils de la
Tunisie dans les termes suivants :

« Quand une partie quelconque de la zone de pêche appartient
exclusivement, et depuis des temps immémoriaux, à l’un des Etats
côtiers, l'équité exige certainement que cette situation subsiste : pas
seulement pour la raison positive que ces droits doivent être respectés,
comme ils le sont aujourd’hui, mais encore et surtout parce qu’il est
impensable qu’un espace qui, depuis des temps immémoriaux, appar-
tient exclusivement à un Etat, doive, à la suite de la détermination de la
limite du fond de la mer et des droits sur le sous-sol, devenir désormais
zone de pêche exclusive de l’autre Etat. Un tel résultat ne saurait se
justifier en droit ou en équité. »

97. A l’évidence, ce principe élémentaire d’équité ne saurait s’appliquer
au seul profit de la Tunisie : il doit être également valable pour les deux
Parties. Comme on l’a dit avec raison, « le principe d’équité est que, si Pune
des parties invoque un argument contre son adversaire, cet argument doit
avoir autant de poids contre elle-même ». Il serait donc impensable, pour
reprendre les termes des conseils de la Tunisie, que la délimitation qui
existait pendant la période coloniale soit revisée ou abolie et qu’une partie
du plateau qui a été exploitée et contrôlée par les autorités tripolitaines
pendant près de cinquante ans soit attribuée à la Tunisie. Les torpilleurs
italiens excluaient de cette zone les bateaux tunisiens pêchant léponge ou
les pêcheurs d’éponge étrangers titulaires de permis tunisiens. Cette exclu-
sion constituait un acte de souveraineté et, comme la Tunisie l’a affirmé

115
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 130

dansses écritures, cette exploitation et ce contrôle ont entraîné l’acquisition
et l’exercice de droits souverains sur le plateau continental.

98. Il a été demandé aux deux Parties si, au cas où l’une d’elles aurait
établi la possession de droits de pêche historiques sur les espèces sédentaires
dans des eaux déterminées, il serait possible d’attribuer à l'autre le droit
exclusif d'exploiter les ressources minérales du plateau sous le fond de la
mer où sont fixées ces espèces. Après avoir invoqué les pragraphes 1, 2 et 4
de l’article 2 de la convention de 1958 ainsi que l’article 77 du projet de
convention sur le droit de la mer, la Tunisie a répondu par la négative :

«Il en résulte que, dans le droit moderne de la mer, les droits
exclusifs de péche des espéces sédentaires et les droits exclusifs sur les
ressources non biologiques ne peuvent être dissociés et appartenir à
deux Etats différents. Une telle division entraînerait d’ailleurs dans la
pratique des difficultés insurmontables. »

La Libye a répondu à la même question par l’affirmative, en faisant valoir
que :

« [si l’on voulait J... laisser une pécherie d’espéces sédentaires existante
déterminer à tous égards le cadre géographique de la délimitation du
plateau continental ..., [cela] reviendrait à admettre que des droits
antérieurs résultant d’une sorte d’occupation l’emportent sur les droits
inhérents et de jure d’un Etat côtier, fondés sur le prolongement
naturel ».

Après avoir indiqué plusieurs exemples de « surimposition verticale de
droits », tirés de la pratique des Etats, la Libye a fait observer que l’on
pouvait éviter toute incompatibilitéentre la pêche des espèces sédentaires et
les forages de pétrole en effectuant des forages directionnels, en s’abstenant
de forer ou en versant une indemnité pour les prises perdues.

99. L’exclusivité qui caractérise les droits souverains de l'Etat côtier sur
les ressources naturelles du plateau montre bien qu’un régime double,
comme celui que suggère la Libye, ne saurait être déduit des règles du droit
international général. Il y a peut-être des exemples de « surimposition
verticale de droits » dans la pratique des Etats, mais seulement 4 la suite
d’accords spéciaux entre les Parties, et les règles générales du droit inter-
national, que la Cour est chargée de dire applicables a la présente espéce,
n’en imposent nullement l’obligation. Si donc Pune des Parties au diffé-
rend établissait l'existence de droits historiques sur la pêche des espèces
sédentaires dans certaines eaux bien définies, l’autre ne saurait jouir
du droit exclusif d’exploiter les ressources minérales du plateau sous le
fond marin où sont fixées ces espèces sédentaires. Pour toutes ces raisons
d'équité, il est impossible d’accepter, pour la délimitation du plateau conti-
nental dans la région, d’autre ligne qu’une droite tirée perpendiculairement
à la direction de la côte à Ras Ajdir et allant vers le large jusqu’au-dela du
34e parallèle.

116
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 131

7. Motifs de droit obligeant a respecter la délimitation latérale
d’origine historique

100. La plupart des Etats africains, y compris les Parties à l'instance, ont
accepté le statu quo pour les frontières coloniales existant à la date de
l'indépendance. Aux termes de la résolution adoptée par les Etats africains
au Caire, en 1964, la conférence des chefs d'Etat et de gouvernement
africains « déclare solennellement que tous les Etats membres s’engagent à
respecter les frontières existant au moment où ils ont accédé à l’indépen-
dance ». Il ressort des termes utilisés que cet engagement ne s’ applique pas
seulement aux frontières établies par traité ou en terre ferme : il vise aussi
les arrangements frontaliers et même les compromis tacites concernant les
frontières maritimes qui séparent les zones de pêcheries sédentaires.

101. La Tunisie a admis que le principe de la stabilité des frontières
coloniales en Afrique et le principe de la succession d’Etats s'appliquent à
la présente délimitation, bien qu’il s'agisse d’une limite maritime qui n’a
pas fait l’objet d’une convention mais est le produit des relations que les
anciennes puissances coloniales ont entretenues entre elles. Dans le
mémoire sur la ligne ZV 45°, que le Gouvernement tunisien a remis le
3 mai 1976 au Secrétaire général des Nations Unies, à l'Organisation de
l'unité africaine, à la Ligue arabe et aux missions diplomatiques accrédi-
tées à Tunis, il est dit:

«5. De ce fait, et conformément au préambule et à l’article HI dela
Charte de POUA dont découle, pour les Etats africains, la reconnais-
sance et la stabilité des frontières nées de l'indépendance, la délimi-
tation maritime visée à l’alinéa 2 ci-dessus est intangible ;

6. Ii est d’ailleurs unanimement admis par la doctrine et la juris-
prudence internationale que le nouvel Etat qui succède à la puissance
coloniale (et c’est le cas tant de la Tunisie que de la Libye) est et
demeure lié par les accords de délimitation de frontières qui ont pu être
passés par la puissance coloniale. »

I] découle de ce qui précède que les deux principes de droit international
invoqués par la Tunisie dans ledit mémoire — le principe de l’uti possidetis
colonial, sur lequel les Etats africains se sont mis d’accord, et le principe de
la succession d’Etats — obligent à respecter la délimitation résultant du
modus vivendi entre la France et l'Italie.

102. On a objecté à cela que le dossier ne contenait pas de preuves
positives de l’acceptation expresse de la ligne perpendiculaire par les
autorités du protectorat tunisien. Cela est vrai, mais ce n’est pas là l’es-
sentiel. Les faits importants et décisifs sont les suivants : premièrement, il
est établi que les autorités italiennes ont exercé une surveillance effective
sur les pêcheries d’éponges au large du littoral tripolitain, jusqu’à la ligne
de 22° latéralement et au-delà du 34° parallèle vers la haute mer ; deuxiè-
mement, au cours d’une période de plus de trente ans, les autorités franco-
tunisiennes ne se sont pas opposées à la surveillance effective ainsi exercée,

117
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 132

qui au contraire a reçu leur assentiment ; troisièmement, les pêcheries
d’éponges sont une forme d’exploitation « avant la lettre » du plateau
continental ; quatrièmement, une telle surveillance donne des droits sou-
verains sur les fonds marins de la zone en question, comme la Tunisie l’a
affirmé de manière convaincante en plaidoirie ; cinquièmement, il serait
impensable que la Cour attribue à l’une des Parties une zone sur laquelle
l’autre Partie a exercé son contrôle pendant plus de trente ans ; enfin, les
principes de droit international relatifs 4 l’uti possidetis des frontières
africaines et à la succession d’Etats en matière de délimitation frontalière
s'appliquent aussi a la délimitation des pêcheries d’éponges effectuée à
l’époque coloniale, ainsi que la Tunisie l’a soutenu dans son mémoire du
3 mai 1976 au sujet de la ligne ZV 45°. Même si l’on ne reconnaît pas
lexistence d’un accord, il reste qu’il y a eu délimitation de fait pour
exploitation des zones de fonds marins, que cette délimitation a été l’objet
d’un assentiment et que la Cour ne saurait donc à présent la modifier ou
l’ignorer. Les droits historiques établis par la Libye sont aussi dignes d’être
respectés que ceux qu’invoque la Tunisie.

CINQUIÈME PARTIE. — LA CONFIGURATION GÉOGRAPHIQUE

1. Importance générale de cette circonstance

193. La configuration géographique, c’est-à-dire le rapport entre les
côtes des Etats en litige, est sans nul doute une circonstance hautement
pertinente dans toute délimitation du plateau continental. Comme la Cour
Pa dit dans son arrêt de 1969 :

«on applique le principe que la terre domine la mer ; il est donc
nécessaire de regarder de près la configuration géographique des côtes
des pays dont on doit délimiter le plateau continental » (C.I.J. Recueil
1969, p. 51, par. 96).

De son côté, le tribunal arbitral de 1977 a affirmé que la validité d’une
méthode « en tant que moyen d’aboutir à une délimitation équitable du
plateau continental dépend toujours de la situation géographique parti-
culiére » (par. 84).

2. En l'espèce, l’équidistance est fondamentalement inéquitable

104. En raison de la configuration géographique des côtes des deux
pays, la ligne d’équidistance aboutirait en l’espèce à des résultats inéqui-
tables et disproportionnés, au détriment de la Libye. Une ligne d’équidis-
tance serait contraire au principe fondamental du non-empiétement, car
elle aurait un effet d’amputation dû au fait qu’elle repousserait la limite
trop près de Tripoli, port servant de base à toutes les opérations libyennes
de prospection et d’exploitation pétrolière. En 1969, la Cour, après avoir
tenu compte d’un tel effet d’amputation, l’a écarté. Il est vrai que l’effet
particulier que la Cour a rejeté dans les affaires du Plateau continental de la

118
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 133

mer du Nord était un effet d’amputation du littoral allemand résultant de
Peffet combiné des deux lignes d’équidistance tracées par rapport aux
Pays-Bas et au Danemark, qui repoussaient la limite dans la direction de la
concavité du littoral allemand ; et qu’en l’espéce la concavité du golfe de
Gabés n’influencerait pas la ligne d’équidistance, puisque cette ligne serait
déterminée par l’île de Djerba et par les Kerkennah.

105. Cependant, le tribunal arbitral de 1977 a fait au sujet de l’arrêt de
1969 une remarque pertinente :

« Bien que ces observations sur cet aspect de la situation des « Etats
limitrophes » aient été faites pour le cas particulier d’une ligne côtière
concave formée par les territoires de trois Etats voisins, elles reflètent
une réalité géométrique évidente, et il est hors de doute qu’elles ont
une validité plus générale. »

En effet, lorsqu’en 1969 la Cour s’est prononcée contre le caractère obli-
gatoire de la méthode de l’équidistance, elle était saisie de divers croquis et
cartes qui ne se limitaient pas au cas de côtes concaves et qui montraient
les résultats inéquitables qu’engendrent certaines configurations géogra-
phiques lorsqu’on applique rigoureusement la méthode de l’équidistance
dans tous les cas mettant en cause des Etats limitrophes. La situation
géographique d'Haïti et de la République dominicaine était un de ces
exemples, comme le montre la carte figurant dans le deuxième volume des
mémoires concernant cette affaire, à la page 28. Le rapport géographique
entre les côtes de ces deux Etats est très semblable au rapport existant en la
présente instance ; l’une des côtes s’avance à angle droit par rapport à
l'autre et l’on note la présence d’une île qui, comme les Kerkennah et
Djerba, fait sensiblement dévier la ligne d’équidistance au détriment
d'Haïti.

106. Lorsque M. Jaenicke, agent et conseil de la République fédérale
d'Allemagne, a présenté cette carte, il a dit qu’elle montrait :

« l'effet que la configuration de la côte a sur la direction de la ligne
d’équidistance si l’on trace celle-ci pour marquer la limite entre des
pays limitrophes ou ce qu’on appelle une limite latérale. J'ai signalé
que la situation géographique devant la côte de la République domi-
nicaine et d'Haïti est un exemple très frappant, qui montre combien la
ligne d’équidistance fait dévier la limite devant le littoral d’un autre
Etat... Le fait que la côte de la République dominicaine s’avance ici
sur quelques kilométres entraine une déviation de la ligne d’équidis-
tance qui est très sensible... » (C_I.J. Mémoires, Plateau continental de
la mer du Nord, vol. Il, p. 27. [Traduction du Greffe.])

107. La Cour a expressément tenu compte de ces cartes et croquis, en
déclarant :

« Ce serait cependant méconnaître les réalités que de ne pas noter
en méme temps que, pour les raisons indiquées au paragraphe 8
ci-dessus et pour d’autres raisons qui apparaissent clairement si l’on se

119
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARÉCHAGA) 134

reporte aux cartes et croquis fournis en grand nombre par les Parties au
cours des procédures écrite et orale, l'emploi de cette méthode peut dans
certains cas aboutir a des résultats de prime abord extraordinaires,
anormaux ou déraisonnables. » (Par. 24, italique ajouté.)

Et, au paragraphe 8 de l’arrêt, la Cour ne se référait pas exclusivement au
cas des côtes concaves, puisqu'elle affirmait :

« Il est évident que le même effet de concavité peut se produire si un
Etat ayant une côte droite est encadré par deux Etats dont les côtes les
plus proches font saillie par rapport à la sienne. »

La Cour s’est de nouveau référée expressément aux cartes et croquis au
paragraphe 59, où elle a déclaré :

« Ainsi que l’ont démontré de façon convaincante les cartes et cro-
quis fournis par les Parties et ainsi qu’on la vu au paragraphe 8, les
effets de déviation que produisent certaines configurations côtières
sur les lignes latérales d’équidistance sont relativement faibles dans
les limites des eaux territoriales mais jouent au maximum à l’emplace-
ment des zones de plateau continental au large. » (Italique ajouté.)

108. Cette observation dela Cour se rapporte au fait bien connu qu’avec
la méthode de l’équidistance les effets d’une particularité géographique
déformante sur les pays limitrophes sont automatiquement amplifiés à
mesure qu’on s'éloigne de la côte. A ce sujet, le conseil de la République
fédérale d'Allemagne avait parlé des « résultats extrêmes, et parfois même
bizarres, auxquels conduit l’application stricte de la méthode de l’équidis-
tance » (C.LJ. Mémoires, vol. IT, p. 57), méthode qui « ne peut s’appliquer
correctement que sur de courtes distances à partir de la côte » (ibid., p. 62
[traduction du Greffe]). Dans la présente affaire, l’effet de déviation serait tel
que desîles tunisiennes d’à peine 180 kilomètres carrés attireraient vers elles
environ 2000 kilomètres carrés de plateau continental. Si l’on tenait compte
enoutre, comme il faudrait le faire, de la zone de plateau continental acquise
par la Tunisie conformément à sa loi de 1973, cinq ans après la date critique
à laquelle le différend est né, la ligne d’équidistance attribuerait à la Tunisie
soixante-dix pour cent dela zone en litige et en laisserait moins d’un tiers à la
Libye. Cela ne serait pas une « solution équitable », comme l'exige le droit
applicable codifié dans les nouvelles tendances acceptées de la troisième
conférence des Nations Unies sur le droit de la mer.

3. Inéquité procédurale de l’équidistance
dans la présente affaire

109. Dans la présente affaire, la Cour ne se trouve pas dans la méme
situation, du point de vue de la procédure, que dans les affaires du Plateau
continental de la mer du Nord ou dans lV arbitrage franco-britannique, où
l’une des parties invoquait l’équidistance tandis que l’autre en soulignait
Vinéquité, et où la Cour ou le tribunal a rejeté cette méthode ou l’a modifiée

120
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 135

pour en atténuer les effets. Dans la présente affaire, les deux Parties
reconnaissent non seulement que la méthode de l’équidistance ne peut pas
s'appliquer d’une manière générale, mais aussi qu’elle doit être écartée
dans ce cas particulier parce qu’elle ne conduit pas à des rélutats équi-
tables. En outre, les Parties ont admis dans le compromis l’existence de
circonstances pertinentes et ont obligé la Cour a en tenir compte dans sa
décision ; l'existence de ces circonstances exclut logiquement l'application
de la méthode de l’équidistance.

110. La Tunisie a invoqué la méthode de l’équidistance dans la corres-
pondance diplomatique antérieure à la saisine de la Cour, mais a complè-
tement abandonné cette position dans son mémoire et dans ses pièces
ultérieures. Ce changement de position a eu des conséquences irréversibles.
Aucun argument pour ou contre la valeur générale de cette méthode ou
concernant son application géographique dans les circonstances particu-
lières de l’espèce n’a été présenté à la Cour, mise à part une brève réfutation
de la méthode dans le mémoire libyen, où ses résultats inéquitables étaient
mis en lumière. Si la Cour avait décidé de sa propre initiative de recourir à
une méthode que les deux Parties ne préconisent pas, et même qu’elles
rejettent vivement, cela n'aurait pas seulement eu pour effet de prendre les
Parties au dépourvu ; cela aurait signifié aussi que la Cour tranchait
l'affaire sans le concours des Parties, et sans leur donner l’occasion de
présenter des arguments pour ou contre l’applicabilité de cette méthode à
la configuration géographique en cause dans l’espéce. De délicates ques-
tions de fait se seraient posées, au nombre desquelles la légalité des lignes
de base, qu’il aurait fallu examiner de manière plus approfondie, l’effet des
îles et hauts-fonds découvrants sur la ligne ou le choix géographique des
points côtiers déterminant le tracé de la ligne. A ce sujet, il est significatif
que des divergences profondes se soient fait jour parmi les partisans de
Péquidistance à propos de l'effet à attribuer aux îles et hauts-fonds décou-
vrants en l’espèce. Cela montre le danger qu’il y a pour un tribunal à
appliquer de sa propre initiative la méthode de l’équidistance. Ce ne sont
pas là de simples objections de procédure ; d’importantes considérations
sont en jeu, tant au point de vue des moyens de défense en justice qu’à celui
de l’accueil que les Parties peuvent réserver à l’arrêt de la Cour.

4. La configuration de la côte tunisienne

111. La principale considération géographique, parmi les circonstances
pertinentes en l'espèce, est que la côte tunisienne, qui part de Ras Ajdir vers
l’ouest selon une direction générale qui lui fait faire face au nord-est,
emprunte ensuite, à un certain point du golfe de Gabés, une direction nord-
nord-est. La perpendiculaire à la côte établie historiquement par les puis-
sances coloniales s’étend jusqu’aux bancs de cueillette des éponges qui se
trouvent au large. Toutefois, si cette perpendiculaire se prolongeait dans la
même direction nord-nord-est au-delà du point où la côte tunisienne fait
un tournant, il se produirait un effet d’empiétement, en particulier à l’égard
du port de Sfax, des bancs et hauts-fonds des Kerkennah et du promon-

121
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 136

toire du Sahel. Il faut donc tenir compte du changement de direction à
Pintérieur du golfe de Gabès, après lequel la côte se dirige vers le nord-
est.

112. Pour prendre en considération cette circonstance géographique
pertinente et donner effet à la configuration de la côte tunisienne, il
convient de faire dévier la ligne de délimitation vers l’est parallèlement à
cette ligne de côte. Le premier point auquel un tel changement de direction
semble intervenir est dans le voisinage d’un lieu du golfe de Gabès appelé
«la Skira », à quelque 15’ au nord du 34° parallèle. A mon avis, cette
configuration côtière aurait dû entraîner un premier infléchissement de la
ligne de délimitation à cette latitude, exactement selon le même angle de
déviation que la direction de la côte. C’est aux experts des Parties qu’il
aurait fallu, d’après moi, laisser le soin de déterminer le point précis du
parallèle où le changement de direction se produit et de calculer l'angle
d’inclinaison.

113. Plus au nord, à la latitude de Ras Yonga, où la saillie vers l’est de la
côte tunisienne s’accentue, il y aurait eu lieu de faire dévier une seconde
fois la ligne de délimitation pour que de nouveau elle corresponde exac-
tement au changement de direction de la côte. Cet infléchissement, dont
l'angle exact aurait été déterminé par les experts, aurait maintenu sous
juridiction tunisienne les bancs et les hauts-fonds des Kerkennah et tous
les bancs d’éponges qui sont traditionnellement exploités sous la surveil-
lance des autorités tunisiennes.

114. Dans ces conditions, les droits historiques traditionnellement exer-
cés par la Tunisie sur les pêcheries d’éponges, aussi bien que ceux de la
Libye, seraient respectés et protégés par la délimitation du plateau conti-
nental. Mais on ne peut invoquer ces droits historiques, qui se fondent sur
un exercice prolongé et qui ont un caractère exceptionnel par leur nature
même, en leur attribuant un effet qui les ferait se projeter vers le large et
servir ainsi de base à des revendications maritimes plus étendues et dif-
férentes. Les droits historiques doivent être respectés et protègés, mais ils
doivent l’être tels qu'ils étaient et tels qu'ils sont, c’est-à-dire dans les
limites fixées par l’usage et par l’histoire. Rien ne permet, en particulier, de
transformer ces eaux historiques en eaux internes ou territoriales afin
d'étendre au-delà desdites eaux historiques les revendications sur le pla-
teau continental.

115. L’infléchissement susmentionné a soulevé une objection : cette
solution, a-t-on dit, ne tenait compte que de l’inclinaison de la côte tuni-
sienne et ignorait l’inclinaison de la côte libyenne vers le sud-est. Je
rétorquerai que la modification de la perpendiculaire fixée historiquement
n’est due qu’à l’inclinaison de la côte tunisienne et que cette inclinaison, si
on en faisait abstraction, produirait un effet d’empiétement. Je répondrai
aussi qu’en suggérant de prendre pleinement en considération les deux
côtes, on ne fait en réalité que préconiser d’une autre manière la méthode
de l’équidistance, laquelle est inacceptable en l’espèce pour les raisons déjà
indiquées. Enfin, on a affirmé qu’au-dela du 34° parallèle les côtes cessent
d’être adjacentes et deviennent des côtes se faisant face. Géographique-

122
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 137

ment, cela est inexact. Après le 34° parallèle comme avant, les zones de
plateau continental à délimiter se trouvent au large des côtes des deux pays
et non pas entre leurs côtes. Il ne s’agit donc pas d’une délimitation entre
Etats se faisant face, mais d’une délimitation qui reste une délimitation
latérale entre Etats limitrophes. Cette conclusion trouve confirmation
dans les motifs de la sentence arbitrale de 1977. Dans cette affaire,
les Etats se faisaient face dans la région de la Manche, mais le tribunal
arbitral a estimé que dans la région atlantique, où les zones de plateau
continental se trouvaient au large des côtes desdits Etats plutôt qu’entre
leurs côtes, il était possible de voir une analogie avec une délimitation
latérale :

« dans la région atlantique, la situation est géographiquement une
situation mettant en présence des côtes qui sont dans un rapport
latéral et qui bordent le méme plateau continental... Le tribu-
nal constate d’ailleurs que cette relation latérale des deux côtes, du
point de vue géographique, est si évidente que les deux Parties, dans
leurs écritures et plaidoiries, ont trouvé une certaine analogie entre
la situation de la région atlantique et celle d'Etats « limitrophes. »
(Par. 241.)

>. Le critère de la proportionnalité

116. Dans les affaires du Plateau continental de la mer du Nord, la Cour a
mentionné, parmi les facteurs éventuellement pertinents dans les négio-
ciations, ce qu’elle a appelé :

« le rapport raisonnable qu’une délimitation effectuée selon des prin-
cipes équitables devrait faire apparaître entre l’étendue du plateau
continental relevant des Etats intéressés et la longueur de leurs côtes »
(C.1.J. Recueil 1969, p. 52, par. 98).

117. Dans l'arbitrage franco-britannique de 1977, le tribunal a rejeté ce
qu’il a appelé les « savants calculs de proportionnalité », et il a précisé cette
notion en y voyant un critère d'équité des résultats auquel aboutit la
délimitation :

« En bref, c’est la disproportion plutôt qu’un principe général de
proportionnalié qui constitue le critère ou facteur pertinent. Comme le
tribunal l’a déjà souligné au paragraphe 78, la délimitation équitable
du plateau continental n’est pas une opération de partage et d’attri-
bution du plateau continental entre les Etats qui bordent ce plateau.
Elle ne consiste pas davantage en une simple attribution à ces Etats de
zones du plateau proportionnelles à la longueur de leur ligne côtière ;
agir ainsi serait, en effet, remplacer la délimitation par une attribution
de parts... La proportionnalité doit donc être utilisée comme un critère
ou un facteur permettant d'établir si certaines situations géogra-

123
PLATEAU CONTINENTAL (OP. IND. HMENEZ DE ARECHAGA) 138

phiques produisent des délimitations équitables et non comme
un principe général qui constituerait une source indépendante de
droits sur des étendues de plateau continental. » (Par. 101.)

Selon ce prononcé, la proportionnalité est liée à application des principes
équitables, et son but est d’évaluer le caractère équitable de la méthode de
délimitation employée, à la lumière des résultats auxquels elle aboutit. La
proportionnalité est donc un critère à appliquer ex post facto aux résultats
obtenus après avoir apprécié les circonstances pertinentes, et non une
circonstance pertinente ou un facteur indépendant.

118. En outre, il faut déterminer avec précision et impartialité les prin-
cipaux éléments à retenir pour qu’une comparaison de proportionnalité
soit possible. Le premier de ces éléments est la surface à prendre en
considération : le présent arrêt la définit comme étant délimitée par Ras
Kapoudia et Ras Tadjoura, ce qui paraît généralement acceptable. Un
autre élément est le calcul de la longueur des côtes pertinentes. Sur ce point,
la Cour a bien précisé en 1969 que les côtes doivent être mesurées

« d’après leur direction générale afin d’étabir l’équilibre nécessaire
entre les Etats ayant des côtes droites et les Etats ayant des côtes
fortement concaves ou convexes ou afin de ramener des côtes très
irrégulières à des proportions plus exactes » (C.I.J. Recueil 1969, p.52,
par. 98).

119. En l’espèce, le désaccord ie plus sérieux concerne la détermination
des zones de plateau continental immergées et relevant de chaque Partie
dont il faut tenir compte pour effectuer cette comparaison. La Libye a
soutenu que, pour apprécier l'effet d’une ligne envisagée pour la délimi-
tation d’un plateau, il fallait tenir compte de toutes les étendues de ce
plateau, qu’elles se trouvent sous les eaux de la haute mer, sous celles des
zones de pêche exclusives, sous la mer territoriale ou même sous toutes les
eaux intérieures au-delà de la côte réelle. La Tunisie estimait au contraire,
en se fondant sur la définition juridique du plateau continental considéré
comme un espace situé au-delà de la mer territoriale, que les eaux terri-
toriales et intérieures ne devaient pas entrer en ligne de compte dans les
comparaisons destinées à vérifier l'équité des résultats.

120. Cette question ne saurait être tranchée dans l’abstrait et d’une
manière générale : comme les autres questions soulevées par une délimi-
tation équitable, elle doit être tranchée compte tenu des circonstances
particulières. Une de ces circonstances tient aux lignes de base promulguées
par la Tunisie en 1973. Le moins qu’on puisse dire est que ces lignes de base
sont d’une légalité douteuse, puisqu'elles ne sont pas conformes à la seule
restriction fixée par la Cour dans son arrêt de 1951 relatif aux Pêcheries
norvégiennes, à savoir que les lignes de base doivent suivre la direction
générale dela côte. Les lignes de base tunisiennes, qui sur un point s’écartent
vers le large jusqu’à El-Mzebla, forment un triangle qui s'oppose à la
concavité du golfe de Gabès et qui n’est pas simplement différent de la

124
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 139

direction générale dela côte, mais a une forme contraire. En outre, ces lignes
de base sont tracées en fonction de hauts-fonds découvrants dont certains
restent toujours immergés, alors que les règles applicables du droit inter-
national interdisent de se servir des hauts-fonds de ce genre, à moins que des
phares ou des installations semblables n’y aient été érigés. Il est évident que
les bouées lumineuses, à la surface de l’eau, ne peuvent remplir cette
condition ; et l’on ne trouve pas non plus d’installations de pêche fixes à une
telle distance de la côte.

121. Le problème de la légalité de ces lignes de base n’a cependant pas à
être résolu : la question est de savoir si elles sont opposables à la Libye dans
l'application du critère de proportionnalité. Cette question est tranchée par
le fait que ces lignes de base ont été proclamées par la Tunisie en 1973, cinq
ans après la date critique à laquelle le différend est né, et que la loi et le
décret de 1973 ont modifié radicalement la législation tunisienne anté-
rieure, qui ne faisait de ces eaux ni des eaux intérieures ni des eaux territo-
riales. La Tunisie s’est ainsi appropriée unilatéralement de larges étendues
du plateau continental en litige et il est difficile dans ces conditions de
prétendre en toute impartialité que ces zones ne doivent pas compter et
sont à laisser de côté dans toute comparaison des parts de plateau que
chaque Partie obtiendra conformément à Parrét de la Cour. Dans l'affaire
des Minquiers et Ecréhous, la Cour a déclaré que les actes postérieurs à la
date critique devaient être pris en considération « en exceptant les mesures
qui auraient été prises en vue d’améliorer la position en droit de la Partie
intéressée » (C.L.J. Recueil 1953, p. 59). Tel est bien le cas en l’espèce.

122. De plus, dans un cas comme le cas présent, qui se différencie des
affaires du Plateau continental de la mer du Nord par l'énorme différence
entre les espaces maritimes revendiqués par chaque Partie en tant qu’eaux
intérieures et territoriales, il paraîtrait inéquitable de refuser de tenir
compte de l’ensemble des espaces maritimes dans l'évaluation globale dela
justice et de la proportionnalité des résultats obtenus, pour la seule raison
quejuridiquement le plateau continental commence à la limite extérieure de
lamer territoriale. Agir ainsi serait pêcher par excès de formalisme ; ce serait
autoriser cette forme d’iniquité que les Romains appelaient subtilitas, et qui
est le respect exagéré de la loi prise strictement à la lettre, alors que l’équité
exige pour toute comparaison une conception plus large des choses.

123. Compte tenu de ce qui précède, une ligne du genre de celle qui est
proposée, à savoir une ligne de 22° présentant un infléchissement parallèle à
la côte tunisienne, aurait attribué à chaque Partie environ 50 pour cent dela
région en litige. Pareille ligne de délimitation aurait donc été conforme au
critère du rapport raisonnable, et aurait abouti à un résultat équitable.

SIXIÈME PARTIE. — LES CONCLUSIONS DU DISPOSITIF DE L’ARRET
124. Il découle de ce qui précède que j’éprouve quelques doutes à l'égard

de certaines des conclusions du dispositif de l’arrêt et que je ne suis pas
complètement d’accord avec elles. En particulier, il me semble que l'arrêt

125
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 140

n’accorde pas assez d'importance à la ligne historique des 22° et qu’une
déviation de 52° est trop prononcée.

Toutefois, comme je suis entièrement d’accord avec la plupart des motifs
de la Cour, et comme les divergences que je viens de dire n’entraînent pas
une trop grande différence en ce qui concerne la ligne de délimitation, je
considère que je ne dois pas insister sur ces divergences et sur ces doutes au
point de marquer mon dissentiment à l’égard de la décision de la Cour.

(Signé) Eduardo JIMENEZ DE ARECHAGA.

126
PLATEAU CONTINENTAL (OP. IND. JIMÉNEZ DE ARÉCHAGA) 141
TABLE DES MATIÈRES
Paragraphes
PREMIÈRE PARTIE. — INTERPRÉTATION DU COMPROMIS 1-36
1. Les conclusions des Parties 1-4

2. Le rôle de la Cour et le rôle ultérieur des experts 5-10

3. La portée géographique des principes équitables 11-17
4. La signification de l’équité : équité, équidistance et circons-

tances pertinentes 18-26

5. Absence de présomption favorable à l’équidistance 27-31
6. Les nouvelles tendances acceptées à la troisième conférence des

Nations Unies sur le droit de la mer 32-36

DEUXIÈME PARTIE. — LA NOTION DE PROLONGEMENT NATUREL 37-64

1. Les thèses des Parties 37-39
2. La conception juridique du plateau continental ne repose ni sur

la géologie ni sur la géomorphologie 40-44

3. L'arrêt de 1969 et la définition de 1958 45-49
4. Lanouvelle définition énoncée dans le projet deconvention dela
troisième conférence des Nations Unies sur le droit de la mer

5. La zone économique exclusive et la délimitation du plateau 54-56
6. Le sens véritable du « prolongement naturel » dans Parrét de

1969 57-59
7. La structure géologique dans l'arrêt de 1969 et dans la sentence

arbitrale de 1977 60-64
TROISIÈME PARTIE. — LE PRINCIPE ÉQUITABLE DE NON-EMPIÉ-

TEMENT 65-76

1. Les interprétations divergentes des Parties 67-68

2. L'interprétation correcte du principe 69-70
3. La proposition de Allemagne et les réactions de la conférence

de 1958 71-73

4. Le principe du non-empiétement et ses effets en l’espèce 74-76

QUATRIÈME PARTIE. — LES DROITS DE PÊCHE HISTORIQUES 77-101

1. Existence de droits de pêche historiques 77-78
2. Pertinence des droits de pêche historiques pour la délimitation

du plateau continental 79-84

3. L’argument tunisien relatif à la ligne ZV 45° 85-86
4. L’incidence de l’Orfeo : la protestation de la France et la ré-

ponse de I’Italie 87-91

5. Le « modus vivendi » franco-italien 92-95
6. Motifs d'équité obligeant à respecter la délimitation latérale

d’origine historique 96-99
7. Motifs de droit obligeant à respecter la délimitation latérale

d’origine historique 100-102

127
PLATEAU CONTINENTAL (OP. IND. JIMENEZ DE ARECHAGA) 142

Paragraphes

CINQUIEME PARTIE. — LA CONFIGURATION GEOGRAPHIQUE 103-123
1. Importance générale de cette circonstance 103

2. En l’espèce, l’équidistance est fondamentalement inéquitable 104-108

3. Inéquité procédurale de l’équidistance dans la présente affaire 109-110

4. La configuration de la côte tunisienne 111-115

5. Le critère de la proportionnalité 116-123
SIXIÈME PARTIE. — LES CONCLUSIONS DU DISPOSITIF DE L’ARRET 124

128
